                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 1 of 66 Page ID #:41


                                                                   Exhibit B


                                            Infringement Chart
#        Composition            Artist                                     Album           Imprint                   ISRC
1    A Sleepin' Bee    Al Jarreau                Back To Back Legends              Cleopatra Records             USA560809680
2    A Sleepin' Bee    Al Jarreau                Master Classics                   Master Classics               USA370643545
3    A Sleepin' Bee    Bill Henderson            All‐Star Jazz Music               Cleopatra Records
4    A Sleepin' Bee    Bill Henderson            Jazz Of The Century               Cleopatra Records             QMDA71462400
5    A Sleepin' Bee    Bill Henderson            Vocal & Jazz Best                 Master Classics               USA371219068
6    A Sleepin' Bee    Bill Henderson            Voices In Jazz & Lounge           Stardust Records              USA371654726
7    A Sleepin' Bee    Billy Taylor Trio         Sleeping Bee                      Vintage Masters               USA561178640
8    A Sleepin' Bee    Buddy Collette ‐ Dick     Marx Makes Broadway               Stardust Records              USA371530560
                       Marx
9    A Sleepin' Bee    Carmen Mcrae              Greatest Jazz Masters             Vintage Masters               USA561138171
10   A Sleepin' Bee    Ernestine Anderson        Greatest Hits                     Vintage Masters               USA561191046
11   A Sleepin' Bee    Ernestine Anderson        Greatest Hits                     Vintage Masters Inc. (UK)
12   A Sleepin' Bee    Ernestine Anderson        The Very Best Of                  Classic Music International
13   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters               USA561290919
14   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters               USA561290949
15   A Sleepin' Bee    John Williams             Piano Essentials                  Vintage Masters Inc.          USA561290949
16   A Sleepin' Bee    Johnny Smith;Ruth Price   Sings With Johnny Smith           Stardust Records              USA561467390
17   A Sleepin' Bee    June Christy              The Very Best Of 1955‐1960        Cleopatra Records             US6R21366985
18   A Sleepin' Bee    Mavis Rivers              Jazz of the 50's & 60's           Cleopatra Records             QMBZ91366142
19   A Sleepin' Bee    Mavis Rivers              The Very Best of Mavis Rivers     Cleopatra Records             QMDA61350539
20   A Sleepin' Bee    Mel Tormé & Margaret      Broadway Now                      Master Classics Records       USA371323126
                       Whiting
                           Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 2 of 66 Page ID #:42


                                                                       Exhibit B


                                              Infringement Chart
#        Composition               Artist                                  Album             Imprint                   ISRC
21   A Sleepin' Bee        Oscar Peterson & Nelson Essential Jazz Masters            Stardust Records              USA371387161
                           Riddle
22   A Sleepin' Bee        Sam Fletcher             I Believe In You                 Master Classics Records       USA371189135
23   A Sleepin' Bee        Tony Bennett             The Ultimate Live Performance    Stardust Records              USA371450111
24   Any Place I Hang My   Barbara Lea              Vocal & Jazz Essentials          Vintage Masters               USA561189437
     Hat Is Home
25   Any Place I Hang My   Barbara Lea              Vocal & Jazz Essentials          Vintage Masters Inc. (UK)
     Hat Is Home
26   Any Place I Hang My   Dick Van Dyke            Songs I Like                     Master Classics               USA371385020
     Hat Is Home
27   Any Place I Hang My   Helen Merrill            Essential Masters                Master Classics Records       USA560961861
     Hat Is Home
28   Any Place I Hang My   Lena Horne               100 Vocal Classics               Classic Music International
     Hat Is Home
29   Any Place I Hang My   Leslie Uggams            The Very Best of Leslie Uggams   Master Classics               USA371133329
     Hat Is Home
30   As Long As I Live                              Cotton Club ‐ 100 Classics       Master Classics
31   As Long As I Live     Al Bowlly                1930s Classics                   Master Classics               USA371417542
32   As Long As I Live     Anita O'Day              Live & Rare                      Cleopatra Records             USA371231151
33   As Long As I Live     Anita O'Day              Live & Rare                      Master Classics
34   As Long As I Live     Anita O'Day              Live & Rare                      Master Classics               USA371231151
35   As Long As I Live     Anita O'Day              Live & Rare                      Master Classics Records       USA371231151
36   As Long As I Live     Barbara Lea              Vocal & Jazz Essentials          Vintage Masters               USA561189448
37   As Long As I Live     Barbara Lea              Vocal & Jazz Essentials          Vintage Masters Inc.          USA371402611
                          Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 3 of 66 Page ID #:43


                                                                 Exhibit B


                                               Infringement Chart
#        Composition              Artist                               Album                               Imprint                   ISRC
38   As Long As I Live   Benny Goodman           100 Vocal & Jazz Classics ‐ Vol. 12 (1940‐1941)   Stardust Records              USA371387509
                         Sextet;Count Basie
39   As Long As I Live   Buddy Cole              Hammond Organ Greats 1958‐1960                    Vintage Masters               USA561138113
40   As Long As I Live   Buddy Cole              Hammond Organ Greats 1958‐1960                    Vintage Masters Inc.          USA561138113
41   As Long As I Live   Charlie Christian       Complete Jazz Collection & Blues                  VINTAGE MASTERS INC.          US6R21208059
42   As Long As I Live   Charlie Christian       Complete Jazz Collection & Blues                  Vintage Masters Inc.          US6R21208058
43   As Long As I Live   Count Basie             100 Vocal & Jazz Classics ‐ Vol. 12 (1940‐1941)   Stardust Records              USA371387509
44   As Long As I Live   Dick Collins & His      Essential Jazz Masters                            Master Classics               USA370970815
                         Orchestra
45   As Long As I Live   Don Nelson              Essential Jazz Masters                            Vintage Masters               USA561275499
46   As Long As I Live   Eddy Duchin & His       50 All‐Time Greatest Hits                         Master Classics               USA371063941
                         Orchestra
47   As Long As I Live   Eddy Duchin and His     50 All‐Time Greatest Hits                         Master Classics               USA371063941
                         Orchestra
48   As Long As I Live   George Shearing         Essential Masters                                 Stardust Records              USV351323606
49   As Long As I Live   Jane Russell            The Very Best of Jane Russell                     Master Classics               USA560984913
50   As Long As I Live   Kay Kyser               The Ultimate Collection (1939‐1947)               Vintage Masters Inc.          USA371443525
51   As Long As I Live   Lena Horne              100 Vocal Classics                                Classic Music International
52   As Long As I Live   Lena Horne              Cotton Club ‐ 100 Classics                        Master Classics               USA371355099
53   As Long As I Live   Lena Horne              Greatest Hits                                     Cleopatra Records             QMFME1413652
54   As Long As I Live   Lena Horne              Marlene Dietrich ‐ Voices Of The Century          Vintage Masters               USA561290671
55   As Long As I Live   Lena Horne              The Best of the Cotton Club in Concert            Photoplay Records
56   As Long As I Live   Lennie Niehaus          Ultimate Jazz Collection                          Master Classics               USA371272482
                          Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 4 of 66 Page ID #:44


                                                                 Exhibit B


                                              Infringement Chart
#        Composition              Artist                                 Album                           Imprint               ISRC
57   As Long As I Live   Lennie Niehaus          Ultimate Jazz Collection                        Master Classics           USA371272482
58   As Long As I Live   Lew Stone               Vintage British Jazz                            Master Classics           USA370920873
59   As Long As I Live   Lurlean Hunter          The Very Best of Lurlean Hunter                 Vintage Masters Inc.      USA371560031
60   As Long As I Live   Lurlean Hunter          Vocal & Jazz Essentials                         Master Classics           USA371402611
61   As Long As I Live   Lurlean Hunter          Vocal & Jazz Essentials                         Stardust Records          USA371402611
62   As Long As I Live   Mark Murphy             Vocal Jazz (The Very Best Of)                   Cleopatra Records         QMFME1496442
63   As Long As I Live   Martha Raye             The Very Best of Martha Raye                    Master Classics Records   USA370936435
64   As Long As I Live   Martha Raye             Vocal & Big Band Jazz                           Stardust Records          USA561214583
65   As Long As I Live   Martha Raye             Vocal & Big Band Jazz                           Stardust Records
66   As Long As I Live   Rosemary Clooney & The Essential Radio Sessions                         Master Classics           USA371156916
                         Earl Shelton Orchestra
67   As Long As I Live   Various Artists         Classic Vocal Jazz                              Cleopatra Records         QMBZ91366614
68   As Long As I Live   Various Artists         The Best Of The Cotton Club In Concert          Cleopatra Records         QM6XS1600324
69   As Long As I Live   Victor Silvester        Ballroom Dancing 1939‐1956                      Cleopatra Records         USA561264891
70   As Long As I Live   Will Bradley & His      The Very Best of Will Bradley & His Orchestra   Master Classics Records   USA371046375
                         Orchestra
71   Buds Won't Bud      Bea Wain                The Very Best of Bea Wain                       Master Classics           USA370945960
72   Buds Won't Bud      Ethel Waters            Masters of Jazz & Swing                         Stardust Records          USA370960032
73   Buds Won't Bud      Various Artists         Masters Of Jazz & Swing                         Cleopatra Records         USA560946272
74   Buds Won't Bud      Various Artists         Masters Of Jazz & Swing                         Cleopatra Records         USA370960032
75   Cocoanut Sweet      Lena Horne              Greatest Hits                                   Cleopatra Records         QMFME1413646
76   Cocoanut Sweet      Lena Horne              Jamaica (Original 1957 Cast Recording)          Soundtrack Classics       USA371417152
                         Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 5 of 66 Page ID #:45


                                                               Exhibit B


                                           Infringement Chart
#       Composition               Artist                            Album                  Imprint             ISRC
77   Come Rain or Come                       Female Jazz Lounge                    Stardust Records (UK)
     Shine
78   Come Rain or Come                       The Pioneers of Jazz                  Stereo Magic
     Shine
79   Come Rain or Come   Al Jarreau          Back To Back Legends                  Cleopatra Records       USA560809675
     Shine
80   Come Rain or Come   Al Jarreau          Master Classics                       Master Classics         USA370643549
     Shine
81   Come Rain or Come   Al Jarreau          Soul Box                              Cleopatra Records       USA560685985
     Shine
82   Come Rain or Come   Al Jarreau          The Roots Of Cee Lo Green             Goldenlane Records      USA371369152
     Shine
83   Come Rain or Come   Anita O'Day         100 Vocal Classics                    Master Classics         USA371226598
     Shine
84   Come Rain or Come   Anita O'Day         100 Vocal Classics                    Master Classics
     Shine
85   Come Rain or Come   Anita O'Day         Live & Rare                           Master Classics         USA371231148
     Shine
86   Come Rain or Come   Anita O'Day         Live & Rare                           Master Classics         USA371231148
     Shine
87   Come Rain or Come   Anita O'Day         Live & Rare                           Master Classics         USA371231148
     Shine
88   Come Rain or Come   Ann Richards        Live In Hollywood                     Master Classics         USA371340895
     Shine
89   Come Rain or Come   Art Blakey          Zurich '58 ‐ In Concert               Stardust Records
     Shine
                          Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 6 of 66 Page ID #:46


                                                                 Exhibit B


                                              Infringement Chart
#       Composition               Artist                                   Album              Imprint                 ISRC
90   Come Rain or Come   Art Blakey              Zurich '58 ‐ In Concert              Stardust Records            USA371173297
     Shine
91   Come Rain or Come   Barbara Lea             Vocal & Jazz Essentials              Vintage Masters             USA561189447
     Shine
92   Come Rain or Come   Barbara Lea             Vocal & Jazz Essentials              Vintage Masters Inc.        USA561189447
     Shine
93   Come Rain or Come   Beverly Kelly;John      Essential Jazz Masters               Master Classics             USA371219878
     Shine               Whited;Pat Moran
94   Come Rain or Come   Bill Hollman            Essential Jazz Classics              Master Classics             USA370986322
     Shine
95   Come Rain or Come   Bill Holman             Ultimate Jazz Sessions               Stardust Records
     Shine
96   Come Rain or Come   Bill Holman             Ultimate Jazz Sessions               Stardust Records            USA371680165
     Shine
97   Come Rain or Come   Bill Holman on iTunes   Essential Jazz Masters               Vintage Masters Inc. (UK)
     Shine
98   Come Rain or Come   Billie Holiday          The Very Best of Billie Holiday      Cleopatra Records           USA560723659
     Shine
99   Come Rain or Come   Billy Taylor Trio       The Very Best Of                     Master Classics
     Shine
100 Come Rain or Come    Billy Taylor Trio       The Very Best of Billy Taylor Trio   Master Classics Records     USA371209008
    Shine
101 Come Rain or Come    Bob Fitzpatrick;Conte   Essential Jazz Masters               Vintage Masters             USA371681615
    Shine                Candoli; Lewis
                         Mccreary;Lou Levy
102 Come Rain or Come    Bobby Timmons           Essential Jazz Masters               Vintage Masters             USA561179399
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 7 of 66 Page ID #:47


                                                                Exhibit B


                                           Infringement Chart
#       Composition              Artist                               Album               Imprint                   ISRC
103 Come Rain or Come   Bobby Timmons           Essential Jazz Masters            Vintage Masters Inc.
    Shine
104 Come Rain or Come   Bobby Troup             Route 66 ‐ The Best Of            Vintage Masters               USA371681634
    Shine
105 Come Rain or Come   Bobby Troup             Route 66 ‐ The Best Of            Vintage Masters Inc.          USA371681634
    Shine
106 Come Rain or Come   Buddy Greco             Essential Jazz Masters            Stardust Records              USA561189668
    Shine
107 Come Rain or Come   Carmell Jones           Essential Blues Masters           Stardust Records              US6R21307514
    Shine
108 Come Rain or Come   Carmell Jones           Essential Blues Masters           Stardust Records              US6R21307514
    Shine
109 Come Rain or Come   Carmen Mcrae            30 Classic Tracks                 Goldenlane Records            USV351372180
    Shine
110 Come Rain or Come   Carmen McRae            30 Classic Tracks                 Goldenlane Records
    Shine
111 Come Rain or Come   Chick Corea             100 Jazz Classics                 Master Classics               USA560752725
    Shine
112 Come Rain or Come   Chick Corea             Rain Songs                        Master Classics               USA371281979
    Shine
113 Come Rain or Come   Chick Corea on iTunes   Jazz Friends                      Stardust Records (UK)
    Shine
114 Come Rain or Come   Chris Connor            100+ Vocal Classics               Classic Music International
    Shine
115 Come Rain or Come   Claire Austin           Claire Austin Sings the Blues     Vintage Masters Inc.
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 8 of 66 Page ID #:48


                                                                Exhibit B


                                            Infringement Chart
#       Composition              Artist                             Album                       Imprint            ISRC
116 Come Rain or Come   Claire Austin         Sings The Blues                           Vintage Masters        USA561446142
    Shine
117 Come Rain or Come   Claire Austin         Vintage Blues Masters                     Goldenlane Records     USA561446151
    Shine
118 Come Rain or Come   Cleo Laine & John     If We Lived On The Top Of A Mountain      Vintage Masters        USA371681316
    Shine               Dankworth
119 Come Rain or Come   Cleo Laine & John     If We Lived On the Top of a Mountain      Vintage Masters Inc.   USA371681316
    Shine               Dankworth
120 Come Rain or Come   Count Basie & Joe     Count Basie Swings & Joe Williams Sings   Stardust Records       USA371486106
    Shine               Williams
121 Come Rain or Come   Count Basie & Joe     Count Basie Swings & Joe Williams Sings   Stardust Records       USA371486106
    Shine               Williams
122 Come Rain or Come   Dick Haymes           Essential Crooner Ballads                 VINTAGE MASTERS INC.   USA561224371
    Shine
123 Come Rain or Come   Enoch Light           Persuasive Percussion 1960‐1961           Vintage Masters        USA561179556
    Shine
124 Come Rain or Come   Enoch Light           Persuasive Percussion 1960‐1961           Vintage Masters Inc.   USA561179556
    Shine
125 Come Rain or Come   Felicia Sanders       The Very Best of Felicia Sanders          Cleopatra Records      USA370936287
    Shine
126 Come Rain or Come   Felicia Sanders       The Very Best of Felicia Sanders          Master Classics        USA370936287
    Shine
127 Come Rain or Come   Fran Warren           Music From Robert De Niro Films           Soundtrack Classics    USA371185054
    Shine
128 Come Rain or Come   Fran Warren           Rain Songs                                Master Classics        USA371281970
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 9 of 66 Page ID #:49


                                                                  Exhibit B


                                            Infringement Chart
#       Composition             Artist                                  Album               Imprint               ISRC
129 Come Rain or Come   Fran Warren              The Very Best of Fran Warren       Master Classics Records   USA370919199
    Shine
130 Come Rain or Come   Frank Rosolino           Essential Jazz                     Stardust Records          USCHR1309869
    Shine
131 Come Rain or Come   Garry Mulligan & The     Body &Soul                         Mocking Bird
    Shine               Concert Jazz Band
132 Come Rain or Come   Gerry Mulligan           In Concert ‐ 1960                  Master Classics           USA371146580
    Shine
133 Come Rain or Come   Gerry Mulligan           In Concert! 1960                   Vintage Masters Inc.      USA561327612
    Shine
134 Come Rain or Come   Gerry Mulligan           In Concert! 1960                   Vintage Masters Inc.      USA561327612
    Shine
135 Come Rain or Come   Gerry Mulligan           Live & Rare Sessions               Master Classics           USA371196917
    Shine
136 Come Rain or Come   Greg Morris              Soul Legend                        Cleopatra Records         USA371574162
    Shine
137 Come Rain or Come   Greg Morris              Soul Legend                        Vintage Masters Inc.      USA371574162
    Shine
138 Come Rain or Come   Herb & Lorraine Geller   Essential Jazz Masters             Master Classics
    Shine
139 Come Rain or Come   Herb & Lorraine          Essential Jazz Masters             Master Classics           USA371188691
    Shine               Geller;Mel Lewis;Red
                        Mitchell
140 Come Rain or Come   Horace Parlan            Essential Jazz Masters 1960‐1961   Cleopatra Records         USA561402877
    Shine
141 Come Rain or Come   Horace Parlan            Essential Jazz Masters 1960‐1961   Vintage Masters Inc.
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 10 of 66 Page ID #:50


                                                               Exhibit B


                                             Infringement Chart
#       Composition              Artist                                Album                              Imprint            ISRC
142 Come Rain or Come   Jack Kerouac           Beat Generation Poetry ‐ The Ultimate Collection   Master Classics
    Shine
143 Come Rain or Come   Jack Kerouac           Beat Generation Poetry ‐ The Ultimate Collection   Master Classics        USA371173763
    Shine
144 Come Rain or Come   Jerry Lewis            Very Best Of                                       Cleopatra Records      USA560731150
    Shine
145 Come Rain or Come   Jerry Lewis            Very Best Of                                       Stardust Records       USA560731150
    Shine
146 Come Rain or Come   Jimmy Heath & Blue     Greatest Jazz Masters                              Stardust Records       USV351313529
    Shine               Mitchell
147 Come Rain or Come   Joe Williams           All‐Star Jazz Music                                Cleopatra Records      QMBZ91355562
    Shine
148 Come Rain or Come   Joe Williams           Jazz Of The Century                                Cleopatra Records      QMDA71462326
    Shine
149 Come Rain or Come   Joe Williams           Voices In Jazz & Lounge                            Stardust Records       USA371654646
    Shine
150 Come Rain or Come   John Coltrane          Greatest Jazz Masters                              Vintage Masters        USA561156086
    Shine
151 Come Rain or Come   John Williams          Piano Essentials                                   Vintage Masters        USA561290955
    Shine
152 Come Rain or Come   John Williams          Piano Essentials                                   Vintage Masters Inc.   USA561290955
    Shine
153 Come Rain or Come   Johnny Janis           Guys And Dolls Of The 1950'S & 1960'S              Cleopatra Records      QMDA71332747
    Shine
154 Come Rain or Come   Johnny Janis           Guys and Dolls of the 1950's & 1960's              Goldenlane Records     QMDA71332747
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 11 of 66 Page ID #:51


                                                                 Exhibit B


                                             Infringement Chart
#       Composition             Artist                                 Album               Imprint            ISRC
155 Come Rain or Come   Johnny Janis           Jazz Vocal Essentials               Vintage Masters Inc.   USA371641226
    Shine
156 Come Rain or Come   Johnny Whited;Pat      Essential Jazz Masters              Master Classics        USA371219876
    Shine               Moran;Scott Lafaro
157 Come Rain or Come   Judy Garland           The Very Best of Judy Garland       Cleopatra Records      USA560744328
    Shine
158 Come Rain or Come   Jules Farmer           Essential Masters                   Cleopatra Records      QM6XS1603008
    Shine
159 Come Rain or Come   Kate Smith             30 Vocal Classics                   Master Classics        USA371290324
    Shine
160 Come Rain or Come   Kay Stevens            Ruckus At The Riviera! Live '61     Cleopatra Records      USA561209072
    Shine
161 Come Rain or Come   Kay Stevens            Ruckus at the Riviera! Live '61     Vintage Masters Inc.
    Shine
162 Come Rain or Come   Kenny Drew             Greatest Jazz Masters               Vintage Masters        USA561139853
    Shine
163 Come Rain or Come   Kenny Drew             Jazz Essentials                     Master Classics
    Shine
164 Come Rain or Come   Len Barry              1‐2‐3 The Best Of                   Master Classics        USA371298892
    Shine
165 Come Rain or Come   Margie Anderson        The Blues (1959)                    Screenland Records     USA371486360
    Shine
166 Come Rain or Come   Margie Rayburn         Female Jazz Lounge                  Stardust Records       QMFMG1357694
    Shine
167 Come Rain or Come   Margie Rayburn         Margie                              Stardust Records       USCHR1398759
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 12 of 66 Page ID #:52


                                                                Exhibit B


                                            Infringement Chart
#       Composition             Artist                                 Album                   Imprint            ISRC
168 Come Rain or Come   Max Roach                Essential Masters                  Stardust Records          USA371653619
    Shine
169 Come Rain or Come   Max Roach                Essential Masters                  Stardust Records
    Shine
170 Come Rain or Come   Max Roach                Jazz Best 1961‐1965                Cleopatra Records         QMFMG1478639
    Shine
171 Come Rain or Come   Maxine Sullivan          The Very Best of Maxine Sullivan   Master Classics Records   USA560935613
    Shine
172 Come Rain or Come   Miles Davis              The Best Of                        Stardust                  USA560744693
    Shine
173 Come Rain or Come   Miles Davis;Sarah        The Best Of                        Stardust                  USA560744693
    Shine               Vaughan
174 Come Rain or Come   Milt Jackson & Lucky     Essential Jazz Masters             Vintage Masters           USA561422692
    Shine               Thompson
175 Come Rain or Come   Milt Jackson & Lucky     Essential Jazz Masters             Vintage Masters Inc.
    Shine               Thompson
176 Come Rain or Come   Pat Moran                Essential Jazz Masters             Master Classics           USA371219878
    Shine
177 Come Rain or Come   Pat Moran                Essential Jazz Masters             Master Classics Records   USA371219876
    Shine
178 Come Rain or Come   Pat Moran;Scott Lafaro   Essential Jazz Masters             Master Classics           USA371227451
    Shine
179 Come Rain or Come   Patti Page               Another Time; Another Place        Goldenlane Records        US6R21357465
    Shine
180 Come Rain or Come   Paula May                The Blues                          Stardust Records          USA371385203
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 13 of 66 Page ID #:53


                                                                 Exhibit B


                                          Infringement Chart
#       Composition             Artist                               Album                    Imprint            ISRC
181 Come Rain or Come   Polly Bergen           My Heart Sings                         Vintage Masters        USA561311968
    Shine
182 Come Rain or Come   Polly Bergen           My Heart Sings                         Vintage Masters Inc.   USA561311968
    Shine
183 Come Rain or Come   Polly Bergen           Vintage Memories                       Master Classics        USA370915544
    Shine
184 Come Rain or Come   Polly Bergen           Vintage Memories                       Master Classics        USA370915544
    Shine
185 Come Rain or Come   Ray Charles            The No. 1 American Songbook Ever!      Goldenlane Records     USA561101969
    Shine
186 Come Rain or Come   Sam "The Man" Taylor   Cool Summer Jazz Chill Out             Cleopatra Records      QMFMF1429943
    Shine
187 Come Rain or Come   Sam Jones              The Soul Society                       Stardust Records       US6R21393818
    Shine
188 Come Rain or Come   Sammy Davis Jr.        Just For Lovers                        Stardust Records       USA371531174
    Shine
189 Come Rain or Come   Sammy Davis Jr.        The Best Of                            Cleopatra Records      USA560736945
    Shine
190 Come Rain or Come   Scott LaFaro           Essential Jazz Masters: Scott LaFaro   Master Classics
    Shine
191 Come Rain or Come   Shirley Horn           Embers & Ashes ‐ Songs Of Love Lost    Stardust Records       USA371464409
    Shine
192 Come Rain or Come   Shirley Horn           Embers & Ashes ‐ Songs Of Love Lost    Stardust Records       USA371464409
    Shine
193 Come Rain or Come   Shirley Horn           Vocal Jazz Greats                      Vintage Masters        USA561139106
    Shine
                        Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 14 of 66 Page ID #:54


                                                                    Exhibit B


                                             Infringement Chart
#       Composition              Artist                                   Album                            Imprint            ISRC
194 Come Rain or Come   Shirley Horn              Vocal Jazz Greats                                Vintage Masters Inc.   USA561139106
    Shine
195 Come Rain or Come   Sonny Stitt               Sonny Stitt Plays Arrangements From The Pen Of   Master Classics        USA371299175
    Shine                                         Johnny Richards & Quincy Jones
196 Come Rain or Come   Stanley Turrentine        Jazz Classics (1960‐1961)                        Stardust Records       US6R21315446
    Shine
197 Come Rain or Come   Stanley Turrentine        Jazz Classics (1960‐1961)                        Stardust Records
    Shine
198 Come Rain or Come   The Harold Land Carmell   The Essential Masters                            Master Classics        USA371080618
    Shine               Jones Quintet
199 Come Rain or Come   The Harold Land Quartet Live In Canada; 1958                               Master Classics        USA371172086
    Shine
200 Come Rain or Come   The Harold Land‐Carmell The Essential Masters                              Master Classics        USA371080618
    Shine               Jones Quintet
201 Come Rain or Come   The Kai Winding Septet    Trombone Panorama                                Stardust Records       QMFMG1365775
    Shine
202 Come Rain or Come   The Kenny Drew Trio       Jazz Essentials                                  Master Classics        USA371152914
    Shine
203 Come Rain or Come   Tommy Tucker              Hi‐Heel Sneakers: The Best Of                    Master Classics        USA371210559
    Shine
204 Come Rain or Come   Various Artists           Swingin' Jazz Classics ‐ Deluxe Edition          Cleopatra Records      US6R21466532
    Shine
205 Come Rain or Come   Various Artists           The Pioneers Of Jazz                             Cleopatra Records      QMDA71461858
    Shine
206 Come Rain or Come   Wynton Kelly              Piano Blues Essentials                           Master Classics        USA371273085
    Shine
                            Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 15 of 66 Page ID #:55


                                                                 Exhibit B


                                              Infringement Chart
#        Composition                 Artist                             Album                               Imprint                   ISRC
207 Come Rain or Come       Wynton Kelly          Piano Blues Essentials                            Master Classics
    Shine
208 Don't Like Goodbyes     Bill Henderson        Vocal & Jazz Best                                 Master Classics Records
209 Down With Love          Blossom Dearie        The Very Best of Blossom Dearie                   Master Classics               USA371115230
210 Down With Love          Lee Wiley             Sings Rodgers & Hart And Harold Arlen             Cleopatra Records             US6R21315340
211 Down With Love          Lee Wiley             Sings Rodgers & Hart and Harold Arlen             Master Classics               US6R21315340
212 Down With Love          Lee Wiley             The Very Best of Lee Wiley                        Vintage Masters               USA561446288
213 Evelina                 Cass Daley            The Very Best of Cass Daley                       Goldenlane Records
214 Evelina                 Various artists       Bloomer Girl                                      Classic Music International
215 Evelina                 Various artists       Bloomer Girl                                      Classic Music International
216 For Every Fish                                Jamaica (Original 1957 Cast Recording)            Soundtrack Classics in        USA371417161
217 For Every Fish          Lena Horne            100 Vocal Classics                                Classic Music International
218 For Every Man There’s   Benny Goodman & His   100 Vocal & Jazz Classics ‐ Vol. 17 (1947‐1949)   Stardust Records              USA371424721
    A Woman                 Orchestra
219 For Every Man There’s   Connie Russell        The Very Best of Connie Russell                   Vintage Masters               USA561275284
    A Woman
220 For Every Man There’s   Ethel Ennis           Once Again                                        Stardust Records              USV291373400
    A Woman
221 For Every Man There’s   Mal Waldron           Essential Jazz Masters (1956‐1961)                Stardust Records              USCHR1387609
    A Woman
222 For Every Man There’s   Mal Waldron           Essential Jazz Masters (1956‐1961)                Stardust Records
    A Woman
223 For Every Man There’s   Peggy Lee             100 Vocal Classics                                Master Classics               QMFMG1309821
    A Woman
                            Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 16 of 66 Page ID #:56


                                                                     Exhibit B


                                                  Infringement Chart
#        Composition                  Artist                                Album                          Imprint                   ISRC
224 For Every Man There’s   Peggy Lee & Benny        The Complete Best Of                          Cleopatra Records             USA560737298
    A Woman                 Goodman
225 For Every Man There’s   Shirley Bassey           The Ultimate Collection 1957‐1961             Cleopatra Records             US6R21366218
    A Woman
226 For Every Man There’s   Shirley Bassey           Voice Of The Century                          Cleopatra Records             QMDA71416217
    A Woman
227 Fun To Be Fooled        Anita Ellis              The Very Best of Anita Ellis                  Master Classics               USA371182686
228 Fun To Be Fooled        Anita Ellis              The Very Best of Anita Ellis                  Master Classics               USA371182686
229 Fun To Be Fooled        Jackie Paris             Jackie Paris Sings Gershwin                   Classic Music International
230 Fun To Be Fooled        Jackie Paris             Jackie Paris Sings Gershwin                   Classic Music International
231 Fun To Be Fooled        Lee Wiley                Sings Rodgers & Hart And Harold Arlen         Cleopatra Records             US6R21315341
232 Fun To Be Fooled        Lee Wiley                Sings Rodgers & Hart and Harold Arlen         Master Classics               US6R21315341
233 Fun To Be Fooled        Lee Wiley                The Very Best of Lee Wiley                    Vintage Masters               USA561446291
234 Game of Poker           Howard Keel & Carol      Saratoga (Original Broadway Cast Recording)   Classic Music International
                            Lawrence
235 Get Happy               Harry Sweets Edison      Archive Of American Popular Music 1946‐1951   Master Classics               USA371046097
236 Get Happy               Benny Goodman            B.G. In Hi‐Fi                                 Master Classics               USA561055902
237 Get Happy               Benny Goodman            Very Best Of                                  Cleopatra Records             USA560725809
238 Get Happy               Buddy Clark;Claude       Essential Jazz Masters                        Master Classics               USA371184581
                            Williamson; Larry Bunker
239 Get Happy               Buddy DeFranco           The Very Best of Buddy DeFranco               Master Classics               USA371277102
240 Get Happy               David Carroll            Essential Easy Listening                      Master Classics
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 17 of 66 Page ID #:57


                                                                Exhibit B


                                           Infringement Chart
#       Composition            Artist                                    Album                             Imprint                   ISRC
241 Get Happy         Derek Smith;Johnny        The Very Best of Johnny Dankworth                  Master Classics               USA371156287
                      Dankworth & His
                      Orchestra
242 Get Happy         Dorothy Collins           The Very Best of Dorothy Collins                   Master Classics               USA561018089
243 Get Happy         Dorothy Collins           The Very Best of Dorothy Collins                   Master Classics               USA561018089
244 Get Happy         Emilio Reyes              Merengue Hits                                      Goldenlane Records
245 Get Happy         Emilio Reyes              Merengue Hits                                      Goldenlane Records            USA371194626
246 Get Happy         Frankie Trumbauer & His 100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)       Stardust Records              USA371355449
                      Orchestra
247 Get Happy         Gerry Mulligan & Chet     Essential Jazz Masters                             Stardust Records              USA371621235
                      Baker
248 Get Happy         J. J. Johnson             The Very Best of J. J. Johnson                     Cleopatra Records             USA560731085
249 Get Happy         J.J. Johnson              The Very Best of J.J. Johnson & Kai Winding        Classic Music International
250 Get Happy         Jane Froman               The Very Best of Jane Froman                       Master Classics               USA371064130
251 Get Happy         Jane Froman               With A Song In My Heart (Music From The Original   Master Classics               USA371265739
                                                1952 Motion Picture Soundtrack)
252 Get Happy         Jerry Lewis               Very Best Of                                       Cleopatra Records             USA560731145
253 Get Happy         Jerry Lewis               Very Best Of                                       Stardust Records              USA560731145
254 Get Happy         Jimmy Smith               Classic Jazz 1956‐1960                             Vintage Masters Inc.
255 Get Happy         Jimmy Smith               Classic Jazz 1956‐1960                             Vintage Masters Inc.          USA561191254
256 Get Happy         Jimmy Smith               The Very Best of Jimmy Smith                       Stardust Records              USA560789272
257 Get Happy         Joan Merrill              The Rare Concert & Radio Years                     Cleopatra Records             QM6XS1600282
258 Get Happy         Joan Merrill              The Rare Concert & Radio Years                     Photoplay Records
259 Get Happy         Joe Harriott              Early Free Jazz Fusion                             Vintage Masters               USA561155404
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 18 of 66 Page ID #:58


                                                                  Exhibit B


                                          Infringement Chart
#       Composition              Artist                                   Album                Imprint            ISRC
260 Get Happy         Joe Harriott               Early Free Jazz Fusion                Vintage Masters Inc.   USA561155404
261 Get Happy         Joe Harriott               Essential Jazz Masters                Vintage Masters Inc.   USA561142764
262 Get Happy         Joe Harriott;Tony Kinsey   Ultimate Retro Jazz Lounge            Stardust Records       QMFMG1357908
                      Trio
263 Get Happy         John Williams              Piano Essentials                      Vintage Masters        USA561290924
264 Get Happy         John Williams              Piano Essentials                      Vintage Masters Inc.   USA561290924
265 Get Happy         Judy Garland               A Night At The Palace                 Cleopatra Records      USA560955430
266 Get Happy         Judy Garland               No. 1 Musical Collection Ever!        Cleopatra Records      USA561387816
267 Get Happy         Judy Garland               Vocal Wedding Collection              Cleopatra Records      QMFME1349945
268 Get Happy         Kathy Kirby                Greatesthits                          Master Classics        USA371231871
269 Get Happy         Lars Gullin                Essential Jazz Masters                Cleopatra Records      QM6XS1603111
270 Get Happy         Lee Konitz; Chet Baker;    One Night Only                        Cleopatra Records      USA560955451
                      Gerry Mulligan
271 Get Happy         Lou Levy                   Essential Jazz Masters                Master Classics        USA371288598
272 Get Happy         Lou Levy                   Essential Jazz Masters                Master Classics        USA371288598
273 Get Happy         Mal Waldron                Essential Jazz Masters (1956‐1961)    Stardust Records
274 Get Happy         Mal Waldron                Essential Jazz Masters (1956‐1961)    Stardust Records       USCHR1387613
275 Get Happy         Oscar Peterson             The Very Best of Oscar Peterson       Cleopatra Records      USA560736916
276 Get Happy         Randy Weston               Essential Jazz Masters                Stardust Records       USA371359824
277 Get Happy         Randy Weston               Essential Jazz Masters Randy Weston   Master Classics
278 Get Happy         Ray Nance                  Body and Soul                         Stardust Records
279 Get Happy         Ray Nance                  Body And Soul                         Stardust Records       USA561309575
280 Get Happy         Sal Salvador               Essential Guitar Masters              Master Classics        USA371185216
                          Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 19 of 66 Page ID #:59


                                                                  Exhibit B


                                               Infringement Chart
#        Composition               Artist                                Album                     Imprint                ISRC
281 Get Happy             Sal Salvador            Essential Guitar Masters              Master Classics               USA371185216
282 Get Happy             Sal Salvador            Jazz Guitar Greats                    Master Classics               USA371133689
283 Get Happy             Sammy Stokes;Tony       Essential Jazz Masters                Vintage Masters               USA561142764
                          Kinsey
284 Get Happy             Shorty Rogers           100+ Classics                         Classic Music International
285 Get Happy             The Claude Williamson   Essential Jazz Masters                Master Classics               USA371184581
                          Trio
286 Get Happy             The Mary Kaye Trio      A Night In Las Vegas                  Master Classics               USA371210493
287 Get Happy             Tony Fruscella          Essential Jazz Masters                Stardust Records
288 Get Happy             Tony Fruscella          Live Sessions                         Master Classics               USA371071580
289 Get Happy             Various Artists         Romantic Jazz & Love Songs            Cleopatra Records             QMFMG1452495
290 Get Happy             Various Artists         The Great American Songbook           Stardust                      USA560791149
291 Happy As The Day Is   Duke Ellington          Highlights                            Mocking Bird
    Long
292 Happy As The Day Is   Duke Ellington          I Can't Give You Anything But Love    Mocking Bird
    Long
293 Happy As The Day Is   Fletcher Henderson      Essential Big Band Masters            Stardust Records              USA371504735
    Long
294 Happy As The Day Is   Fletcher Henderson      The Very Best of Fletcher Henderson   Stardust Records              USA371453332
    Long
295 Hooray For Love       Bill Henderson          Vocal & Jazz Best                     Master Classics               USA371219079
296 Hooray For Love       Bobby Short             All‐Star Jazz Music                   Cleopatra Records             QMBZ91355621
297 Hooray For Love       Bobby Short             Jazz Of The Century                   Cleopatra Records             QMDA71462383
298 Hooray For Love       Bobby Short             Voices In Jazz & Lounge               Stardust Records              USA371654709
                                Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 20 of 66 Page ID #:60


                                                                       Exhibit B


                                                  Infringement Chart
#         Composition                    Artist                               Album                               Imprint                   ISRC
299 Hooray For Love             Debbie Reynolds        The Very Best Of                                   Photoplay Records
300 Hooray For Love             Debbie Reynolds        The Very Best of Debbie Reynolds                   Cleopatra Records             USA560515189
301 Hooray For Love             Debbie Reynolds        The Very Best of Debbie Reynolds                   Cleopatra Records             QMDA71491760
302 Hooray For Love             Debbie Reynolds        The Very Best of Debbie Reynolds                   Cleopatra Records             QMDA71491753
303 Hooray For Love             Debbie Reynolds        The Very Best of Debbie Reynolds                   Cleopatra Records             USA560515190
304 Hooray For Love             Gordon MacRae          Greatest Hits                                      Goldenlane Records            USCHR1398645
305 Hooray For Love             Mavis Rivers           The Very Best of Mavis Rivers                      Cleopatra Records             QMDA61350571
306 Hooray For Love             Mel Torme              The Best Of                                        Cleopatra Records             USA560871967
307 Hooray For Love             Mel Tormé              The Best of Mel Tormé                              Stardust Records
308 Hooray For Love             Shirley Bassey         The Ultimate Collection 1957‐1961                  Cleopatra Records             US6R21366226
309 Hooray For Love             Shirley Bassey         Voice Of The Century                               Cleopatra Records             QMDA71416224
310 House of Flowers            Diahann Carroll        Essential Vocal Greats
311 I Don't Think I'll End It   Lena Horne             100 Vocal Classics                                 Classic Music International
    All Today
312 I Don't Think I'll End It   Lena Horne & Ricardo   Jamaica (Original 1957 Cast Recording)             Soundtrack Classics           USA371417162
    All Today                   Montalban
313 I Gotta Right To Sing                              Flappers & Cabaret Jazz                            Stardust Records (UK)
    The Blues
314 I Gotta Right To Sing                              Girls Sing Jazz & Blues                            Stereo Magic
    The Blues
315 I Gotta Right To Sing                              Greta Garbo ‐ Women of the Old Hollywood Jazz Era Vintage Masters Inc. (UK)
    The Blues
316 I Gotta Right To Sing       Al Hibbler             Unchained Melody ‐ The Best Of                     Master Classics               USA371166089
    The Blues
                            Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 21 of 66 Page ID #:61


                                                                      Exhibit B


                                                 Infringement Chart
#        Composition                 Artist                               Album                                 Imprint         ISRC
317 I Gotta Right To Sing   Art Tatum               100 Jazz Classics                                Master Classics        USA371257370
    The Blues
318 I Gotta Right To Sing   Art Tatum               100 Jazz Classics                                Master Classics        USA371257370
    The Blues
319 I Gotta Right To Sing   Art Tatum               Piano Greats                                     Stardust               USA560752621
    The Blues
320 I Gotta Right To Sing   Benny Goodman           Jazz Blues R&B!, Vol. 2                          Stardust Records
    The Blues
321 I Gotta Right To Sing   Benny Goodman & His     100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records       USA371355581 (?
    The Blues               Orchestra
322 I Gotta Right To Sing   Big Miller              Essential Rhythm & Blues                         Cleopatra Records      USA371196617
    The Blues
323 I Gotta Right To Sing   Big Miller              Essential Rhythm & Blues                         Master Classics        USA371196617
    The Blues
324 I Gotta Right To Sing   Big Miller              The Essential Collection                         Cleopatra Records      USV351346547
    The Blues
325 I Gotta Right To Sing   Billie Holiday          Greatest Hits                                    Cleopatra Records      USV291355206
    The Blues
326 I Gotta Right To Sing   Billy Eckstine          Classic Masters                                  Cleopatra Records      QMFMG1358637
    The Blues
327 I Gotta Right To Sing   Boyd Raeburn & Ginnie   Teen Rock                                        Vintage Masters        USA371640984
    The Blues               Powell
328 I Gotta Right To Sing   Boyd Raeburn & Ginnie   Teen Rock by Boyd Raeburn & Ginnie Powell        Vintage Masters Inc.
    The Blues               Powell
329 I Gotta Right To Sing   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records       USA371355570 (?
    The Blues               Orchestra
                            Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 22 of 66 Page ID #:62


                                                                Exhibit B


                                              Infringement Chart
#        Composition                Artist                            Album                             Imprint                   ISRC
330 I Gotta Right To Sing   Chris Connor        100+ Vocal Classics                             Classic Music International
    The Blues
331 I Gotta Right To Sing   Cootie Williams     Essential Jazz Masters                          Stardust Records              USA371424081
    The Blues
332 I Gotta Right To Sing   Dorothy Lamour      The Ultimate Collection                         Master Classics               USA561036829
    The Blues
333 I Gotta Right To Sing   Dorothy Lamour      The Ultimate Collection                         Master Classics               USA561036829
    The Blues
334 I Gotta Right To Sing   Dorothy Lamour      The Very Best of Dorothy Lamour                 Cleopatra Records             USA370931877
    The Blues
335 I Gotta Right To Sing   Enoch Light         Persuasive Percussion 1960‐1961                 Vintage Masters Inc.          USA561179594
    The Blues
336 I Gotta Right To Sing   George Chisholm     Essential Jazz Masters                          Cleopatra Records             USA371089536
    The Blues
337 I Gotta Right To Sing   George Chisolm      Essential Jazz Masters                          Master Classics
    The Blues
338 I Gotta Right To Sing   Ginny Simms         Flappers & Cabaret Jazz                         Stardust Records              QMDA61362694
    The Blues
339 I Gotta Right To Sing   Ginny Simms         Girls Sing Jazz & Blues                         Cleopatra Records             QMBZ91394671
    The Blues
340 I Gotta Right To Sing   Ginny Simms         Greta Garbo ‐ Women Of The Old Hollywood Jazz   Vintage Masters               USA561291696
    The Blues                                   Era
341 I Gotta Right To Sing   Ginny Simms         Tallulah Bankhead ‐ Old Hollywood Jazz Era      Cleopatra Records             USA561310720
    The Blues
342 I Gotta Right To Sing   Ginny Simms         Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters               USA561310720
    The Blues
                            Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 23 of 66 Page ID #:63


                                                                     Exhibit B


                                               Infringement Chart
#        Composition                Artist                                   Album                         Imprint                   ISRC
343 I Gotta Right To Sing   Jack Teagarden           Greatest Hits                                 Cleopatra Records             USA560900135
    The Blues
344 I Gotta Right To Sing   Jack Teagarden           Greatest Hits                                 Goldenlane Records
    The Blues
345 I Gotta Right To Sing   Jack Teagarden & His     Hipster Coffee & Jazz                         Cleopatra Records             US6R21466150
    The Blues               Orchestra
346 I Gotta Right To Sing   Jack Teagarden & His     Oldies Mega Hits Of The Jazz Era              Cleopatra Records             QM6MZ1411664
    The Blues               Orchestra
347 I Gotta Right To Sing   Jack Teagarden And His   100 Swing Jazz Classics                       Master Classics               USA371276643
    The Blues               Orchestra
348 I Gotta Right To Sing   Lee Wiley                The Very Best of Lee Wiley                    Vintage Masters               USA561446311
    The Blues
349 I Gotta Right To Sing   Lee Wiley                Vintage Memories                              Master Classics               USA370915561
    The Blues
350 I Gotta Right To Sing   Lee Wiley                Vintage Memories                              Master Classics               USA370915561
    The Blues
351 I Gotta Right To Sing   Lena Horne               100 Vocal Classics                            Classic Music International
    The Blues
352 I Gotta Right To Sing   Lena Horne               Greatest Hits                                 Cleopatra Records             QMFME1413663
    The Blues
353 I Gotta Right To Sing   Louis Armstrong          100 Jazz Classics                             Master Classics               USA371144958
    The Blues
354 I Gotta Right To Sing   Louis Armstrong          100 Jazz Classics                             Master Classics               USA371144958
    The Blues
355 I Gotta Right To Sing   Louis Armstrong          Archive Of American Popular Music 1893‐1946   Master Classics               USA371044688
    The Blues
                            Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 24 of 66 Page ID #:64


                                                                    Exhibit B


                                               Infringement Chart
#        Composition                 Artist                                 Album                            Imprint                 ISRC
356 I Gotta Right To Sing   Louis Armstrong         Archive Of American Popular Music 1893‐1946      Master Classics
    The Blues
357 I Gotta Right To Sing   Louis Armstrong         In Concert; 1947                                 Vintage Masters             USA561422858
    The Blues
358 I Gotta Right To Sing   Louis Armstrong         In Concert; 1947                                 Vintage Masters             USA561422872
    The Blues
359 I Gotta Right To Sing   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records            USA371355611 (?
    The Blues               Orchestra
360 I Gotta Right To Sing   Mary Lou Brewer         My Man                                           Cleopatra Records           USA371559441
    The Blues
361 I Gotta Right To Sing   Mary Lou Brewer         My Man                                           Vintage Masters Inc.        USA371559441
    The Blues
362 I Gotta Right To Sing   Matt Dennis             Essential Jazz Lounge                            Master Classics             USA371197219
    The Blues
363 I Gotta Right To Sing   Matt Dennis             Essential Jazz Lounge                            Master Classics             USA371197219
    The Blues
364 I Gotta Right To Sing   Pete Fountain           Dixieland Essentials                             Stardust Records            USA371401943
    The Blues
365 I Had Myself A True     Barbara Lea             Vocal & Jazz Essentials                          Vintage Masters Inc. (UK)
    Love
366 I Never Has Seen Snow   Beverly Kenney          Sings With Jimmy Jones                           Cleopatra Records           USV291363694
367 I Never Has Seen Snow   Beverly Kenney          Vocal and Jazz Essentials                        Vintage Masers Inc.
368 I Never Has Seen Snow   Beverly Kenney          Vocal And Jazz Essentials                        Vintage Masters             USA561423408
369 I Never Has Seen Snow   Eileen Farrell          The Very Best of Eileen Farrell                  Cleopatra Records           USV351389006
370 I Never Has Seen Snow   Eileen Farrell          The Very Best of Eileen Farrell                  Stardus Records             USV351389006
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 25 of 66 Page ID #:65


                                                                  Exhibit B


                                                Infringement Chart
#        Composition                   Artist                           Album                              Imprint                   ISRC
371 I Never Has Seen Snow     Merv Griffin        The Very Best of Merv Griffin                    Cleopatra Records             QMBZ91357678
372 I Never Was Born          Various artists     Bloomer Girl                                     Classic Music International
373 I Wonder What Became                          Female Jazz Lounge                               Stardust Records (UK)
    Of Me
374 I Wonder What Became Anita Ellis              The Very Best Of                                 Master Classics
    Of Me
375 I Wonder What Became Anita Ellis              The Very Best of Anita Ellis                     Master Classics Records       USA371182697
    Of Me
376 I Wonder What Became Audrey Morris            Female Jazz Lounge                               Stardust Records              QMFMG1357669
    Of Me
377 I Wonder What Became Carol Lawrence           An Evening With Carol Lawrence                   Master Classics               QMFME1398271
    Of Me
378 I Wonder What Became Carol Lawrence           The Ultimate Collection                          Master Classics Records       QMFMF1310261
    Of Me
379 I Wonder What Became Chris Connor             100+ Vocal Classics                              Classic Music International
    Of Me
380 I Wonder What Became Chris Connor             100+ Vocal Classics                              Classic Music International
    Of Me
381 I Wonder What Became Diahann Carroll          Essential Vocal Greats
    Of Me
382 I Wonder What Became Lena Horne               100 Vocal Classics                               Classic Music International
    Of Me
383 I Wonder What Became Lena Horne               100 Vocal Classics                               Classic Music International
    Of Me
384 I’ve Got the World on a                       Essential Jazz & Swing ‐ The 78 RPM Collection   Master Classics
    String
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 26 of 66 Page ID #:66


                                                                    Exhibit B


                                                  Infringement Chart
#        Composition                   Artist                                 Album                          Imprint            ISRC
385 I’ve Got the World on a   Anita O'Day           100 Vocal Classics                               Master Classics        USA371226597
    String
386 I’ve Got the World on a   Anita O'Day           100 Vocal Classics                               Master Classics
    String
387 I’ve Got the World on a   Anita O'Day           100 Vocal Classics                               Master Classics        USA371226661
    String
388 I’ve Got the World on a   Anita O'Day           All‐Star Jazz Music                              Cleopatra Records
    String
389 I’ve Got the World on a   Anita O'Day           Jazz Of The Century                              Cleopatra Records      QMDA71462380
    String
390 I’ve Got the World on a   Anita O'Day           Voices In Jazz & Lounge                          Stardust Records       USA371654705
    String
391 I’ve Got the World on a   Art Tatum             Piano Greats                                     Stardust Records       USA560752622
    String
392 I’ve Got the World on a   Barbara Lea           Remembering Remembering Lee Wiley (feat. Loonis Master Classics
    String                                          McGlohon)
393 I’ve Got the World on a   Benny Carter          1954 ‐ The Very Best Of                          Cleopatra Records      USA560730975
    String
394 I’ve Got the World on a   Benny Carter          1954 ‐ the Very Best Of                          Stardust Records
    String
395 I’ve Got the World on a   Billy Taylor Trio     Essential Jazz Masters                           Master Classics        USA371188267
    String
396 I’ve Got the World on a   Billy Taylor Trio     Essential Jazz Masters                           Master Classics        USA371188267
    String
397 I’ve Got the World on a   Billy Taylor Trio     Jazz of the 50's & 60's                          Stereo Magic Records   QMBZ91366125
    String
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 27 of 66 Page ID #:67


                                                                        Exhibit B


                                                   Infringement Chart
#        Composition                  Artist                                  Album                              Imprint                 ISRC
398 I’ve Got the World on a   Bobby Hackett             Essential Jazz Masters (1950‐1959)               Stardust Records (UK)
    String
399 I’ve Got the World on a   Bobbyhackett              Essentialjazzmasters(1950‐1959)                  Stardust Records            QMFME1317289
    String
400 I’ve Got the World on a   Buddy Rich                Greatest Jazz Collection                         Vintage Masters             USA561105616
    String
401 I’ve Got the World on a   Buddy Rich                Greatest Jazz Collection                         Vintage Masters Inc. (UK)
    String
402 I’ve Got the World on a   Buster Bailey;Henry Red   The Ultimate Jazz Collection                     Master Classics             USA371227836
    String                    Allen; Marty Napoleon
403 I’ve Got the World on a   Cab Calloway              Black Jazz Of The '30s & '40s                    Master Classics             USA561054317
    String
404 I’ve Got the World on a   Cab Calloway              Greatest Hits                                    Stardust Records            USA560890894
    String
405 I’ve Got the World on a   Cab Calloway & His        100 Swing & Big Band Classics                    Master Classics             USA561052455
    String                    Cotton Club Orchestra
406 I’ve Got the World on a   Cab Calloway & His        100 Swing & Big Band Classics                    Master Classics             USA561052455
    String                    Cotton Club Orchestra
407 I’ve Got the World on a   Cab Calloway & His        100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records            USA371355584
    String                    Orchestra
408 I’ve Got the World on a   Coleman Hawkins &         Essential Jazz Masters                           Master Classics             USA371155382
    String                    Henry
409 I’ve Got the World on a   Coleman Hawkins &         Essential Jazz Masters                           Master Classics
    String                    Henry "Red" Allen
410 I’ve Got the World on a   Duke Ellington            Highlights                                       Mocking Bird
    String
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 28 of 66 Page ID #:68


                                                                      Exhibit B


                                                    Infringement Chart
#        Composition                       Artist                          Album                      Imprint                ISRC
411 I’ve Got the World on a   Duke Ellington          I Can't Give You Anything But Love   Mocking Bird
    String
412 I’ve Got the World on a   Ella Fitzgerald         Greatest Hits                        Cleopatra Records             USA560725381
    String
413 I’ve Got the World on a   Ella Fitzgerald         Greatest Hits                        Stardust                      USA560725381
    String
414 I’ve Got the World on a   Ernie Henry             Essential Jazz Masters               Vintage Masters               USA371560878
    String
415 I’ve Got the World on a   Ernie Henry             Essential Jazz Masters               Vintage Masters Inc.          USA371560878
    String
416 I’ve Got the World on a   Frank Sinatra           100 Classics                         Cleopatra Records             USV291367099
    String
417 I’ve Got the World on a   Frank Sinatra           Rat Pack Golden Collection           Cleopatra Records             QMDA71337453
    String
418 I’ve Got the World on a   Frank Sinatra           Rat Pack Heroes                      Cleopatra Records             QMDA61322370
    String
419 I’ve Got the World on a   Frank Sinatra           The Ultimate Rat Pack Collection     Cleopatra Records             USA560736993
    String
420 I’ve Got the World on a   Ike Quebec              The Very Best of Ike Quebec          Classic Music International
    String
421 I’ve Got the World on a   Jerry Lewis             Very Best Of                         Cleopatra Records             USA560731147
    String
422 I’ve Got the World on a   Jerry Lewis             Very Best Of                         Stardust Records              USA560731147
    String
423 I’ve Got the World on a   Jill Corey              The Very Best Of                     Vintage Masters Inc. (UK)
    String
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 29 of 66 Page ID #:69


                                                                      Exhibit B


                                                    Infringement Chart
#        Composition                       Artist                             Album                   Imprint                   ISRC
424 I’ve Got the World on a   Jill Corey              The Very Best of Jill Corey             Cleopatra Records             USA371486553
    String
425 I’ve Got the World on a   Joe Roland              Essential Vibraphone Masters            Master Classics               USA371183493
    String
426 I’ve Got the World on a   Joe Roland              No. 1 Retro Jazz & Blues                Cleopatra Records             USV351374167
    String
427 I’ve Got the World on a   John Williams           Piano Essentials                        Vintage Masters               USA561290939
    String
428 I’ve Got the World on a   John Williams           Piano Essentials                        Vintage Masters Inc.          USA561290939
    String
429 I’ve Got the World on a   Lee Wiley               Sings Rodgers & Hart And Harold Arlen   Cleopatra Records             US6R21315330
    String
430 I’ve Got the World on a   Lee Wiley               Sings Rodgers & Hart and Harold Arlen   Master Classics
    String
431 I’ve Got the World on a   Lee Wiley               The Very Best of Lee Wiley              Vintage Masters               USA561446302
    String
432 I’ve Got the World on a   Lena Horne              100 Vocal Classics                      Classic Music International
    String
433 I’ve Got the World on a   Leslie Hutchinson       Cabaret Classics                        Cleopatra Records             USA370938930
    String
434 I’ve Got the World on a   Leslie Uggams           The Very Best of Leslie Uggams          Master Classics               USA371133336
    String
435 I’ve Got the World on a   Louis Armstrong         Hipster Coffee & Jazz                   Cleopatra Records             US6R21466106
    String
436 I’ve Got the World on a   Louis Armstrong         Oldies Mega Hits Of The Jazz Era        Cleopatra Records             QM6MZ1411620
    String
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 30 of 66 Page ID #:70


                                                                       Exhibit B


                                                     Infringement Chart
#        Composition                  Artist                                  Album                                  Imprint            ISRC
437 I’ve Got the World on a   Louis Armstrong and his   100 Swing Jazz Classics                           Master Classics           USA371276596
    String                    Orchestra
438 I’ve Got the World on a   Louis Prima & Keely Smith The Best Of                                       Stardust                  USA560744429
    String
439 I’ve Got the World on a   Lucy Ann Polk             The Essential Years 1950‐1953                     Master Classics
    String
440 I’ve Got the World on a   Lucy Ann Polk With The    The Essential Years 1950‐1953                     Master Classics           USA371164571
    String                    Les Brown Orchestra
441 I’ve Got the World on a   Marty Allen & Steve Rossi One More Time ‐ Hello Dere!                       Master Classics           USA371280461
    String
442 I’ve Got the World on a   Marty Gold                Memorial Day Orchestrals                          Cleopatra Records         US6R21347090
    String
443 I’ve Got the World on a   Marty Gold                Memorial Day Orchestrals                          Holiday Classic Records
    String
444 I’ve Got the World on a   Marty Gold & His          Pieces Of Gold For Listening Dancing Relaxing     Cleopatra Records         USCHR1310027
    String                    Orchestra
445 I’ve Got the World on a   Marty Gold & His          Pieces of Gold for Listening, Dancing, Relaxing   Vintage Masters Inc.
    String                    Orchestra
446 I’ve Got the World on a   Max Kaminsky              Essential Jazz & Swing ‐ The 78 Rpm Collection    Master Classics           USA561063913
    String
447 I’ve Got the World on a   Mel Tormé                 Ten Best                                          Stardust
    String
448 I’ve Got the World on a   Mel Tormé                 Ten Best                                          Stardust                  USA560771384
    String
449 I’ve Got the World on a   Nancy Harrow Buck         Greatest Jazz Grooves                             Cleopatra Records         US6R21433123
    String                    Clayton'S Jazz Stars
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 31 of 66 Page ID #:71


                                                                          Exhibit B


                                                 Infringement Chart
#        Composition                   Artist                                 Album                  Imprint          ISRC
450 I’ve Got the World on a   Oscar Peterson            The Best Of                          Cleopatra Records    USA560744117
    String
451 I’ve Got the World on a   Philly Joe Jones          Essential Jazz Masters 1956‐1961     Stardust Records
    String
452 I’ve Got the World on a   Phillyjoejones            Essentialjazzmasters1956‐1961        Stardust Records     USCHR1332423
    String
453 I’ve Got the World on a   Teddy Bunn                Jazz Guitar Legends                  Cleopatra Records    USA560939098
    String
454 I’ve Got the World on a   Teddy Bunn                Jazz Guitar Legends                  Stardust Records
    String
455 I’ve Got the World on a   Teddy Wilson & Jo Jones   Jazz Magic '56                       Master Classics      USA371156998
    String
456 I’ve Got the World on a   Teri Thornton             Somewhere In The Night (1963)        Screenland Records   USA371146781
    String
457 I’ve Got the World on a   The Charlie Shavers &     Essential Jazz Masters               Master Classics      USA371182874
    String                    Ray Bryant Quartet
458 I’ve Got the World on a   The Ink Spots             Sing Their Hits                      Goldenlane Records   QMFMG1365750
    String
459 I’ve Got the World on a   The Tyree Glenn Quintet   Let's Have a Ball                    Stardust Records     US6R21324006
    String
460 I’ve Got the World on a   Tony Bennett              The Ultimate Live Performance        Stardust Records     USA371450112
    String
461 I’ve Got the World on a   Various Artists           Ultimate Big Band & Swing Classics   Cleopatra Records    QMDA71336039
    String
462 I’ve Got the World on a   Wild Bill Davis           The Ultimate Collection              Master Classics      USA371355171
    String
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 32 of 66 Page ID #:72


                                                                        Exhibit B


                                                    Infringement Chart
#        Composition                    Artist                                   Album             Imprint                   ISRC
463 I’ve Got the World on a   Wild Bill Davis           The Ultimate Collection            Master Classics               USA371355171
    String
464 Ill Wind                  Al Cohn                   50+ Jazz Masters                   Classic Music International
465 Ill Wind                  Al Klink;Mundell          Guitar Jazz Essentials             Stardust Records              USA371387721
                              Lowe;Trigger Alpert
466 Ill Wind                  Art Blakey                Greatest Moments                   Cleopatra Records             USA560790759
467 Ill Wind                  Art Tatum                 Classic Piano Solos (1934‐1937)    Mocking Bird
468 Ill Wind                  Bob Wilber                The Voyager Room Tapes 1956‐1958   Master Classics
469 Ill Wind                  Bob Wilber ‐ Bobby        The Voyager Room Tapes 1956‐1958   Master Classics Records       USA560938830
                              Hackett
470 Ill Wind                  Bobby Hackett & Bob       The Voyager Room Tapes 1956‐1958   Master Classics
                              Wilber
471 Ill Wind                  Chico O'Farrill           Latin Jazz Explosion               Vintage Masters Inc.          USA561310289
472 Ill Wind                  Della Reese               Live In Hollywood, 1966            Stardust Records              USA371530534
473 Ill Wind                  Della Reese               Live In Hollywood; 1966            Stardust Records              USA371530534
474 Ill Wind                  Ella Fitzgerald & Louis   Vocal & Jazz Classics              Master Classics               USA371169237
                              Armstrong
475 Ill Wind                  Ella Fitzgerald & Louis   Vocal & Jazz Classics              Master Classics               USA371169237
                              Armstrong
476 Ill Wind                  Ernestine Anderson        Greatest Hits                      Vintage Masters               USA561191051
477 Ill Wind                  Ernestine Anderson        Greatest Hits                      Vintage Masters Inc.
478 Ill Wind                  Ernestine Anderson        The Very Best Of                   Classic Music International
479 Ill Wind                  George Chakiris           Essential Masters                  Vintage Masters               US6R21208491
480 Ill Wind                  George Chakiris           Essential Masters                  Vintage Masters Inc.
                       Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 33 of 66 Page ID #:73


                                                                  Exhibit B


                                           Infringement Chart
#        Composition           Artist                                   Album                        Imprint                ISRC
481 Ill Wind           Hampton Hawes              Essential Jazz Masters                  Stardust Records              USA371423504
482 Ill Wind           Hampton Hawes              Essential Jazz Masters: Hampton Hawes   Stardust Records
483 Ill Wind           Hampton Hawes              Essential Jazz Masters: Hampton Hawes   Stardust Records
484 Ill Wind           Honi Gordon                Sunday At The Jazz Lounge               Cleopatra Records             QMFMG1478714
485 Ill Wind           Honi Gordon                Vocal & Jazz Essentials                 Vintage Masters               US6R21224197
486 Ill Wind           Ike Quebec                 The Very Best of Ike Quebec             Classic Music International
487 Ill Wind           John Pisano & Billy Bean   Essential Jazz Guitar Masters           Vintage Masters               USA561422619
488 Ill Wind           John Pisano & Billy Bean   Essential Jazz Guitar Masters           Vintage Masters Inc. (UK)
                       on iTunes
489 Ill Wind           Lena Horne                 100 Vocal Classics                      Classic Music International
490 Ill Wind           Lena Horne                 Anthology (Deluxe Edition)              Master Classics               USA560636794
491 Ill Wind           Lena Horne                 Anthology (Deluxe Edition)              Master Classics               USA560636794
492 Ill Wind           Lena Horne                 Billie Holiday & Friends                Stardust                      USA560659951
493 Ill Wind           Lena Horne                 Black Jazz Of The '30s & '40s           Master Classics               USA561054304
494 Ill Wind           Lena Horne                 Crooners & Divas ‐ Greatest Moments     Cleopatra Records             USA560692275
495 Ill Wind           Lena Horne                 Crooners & Divas ‐ Greatest Moments     Stardust Records              USA370965412
496 Ill Wind           Lena Horne                 Greatest Hits                           Cleopatra Records             QMFME1413672
497 Ill Wind           Lena Horne                 The Best Female Voices Of The '50S      Master Classics               USA561015409
498 Ill Wind           Lena Horne                 The Best of the War Years               Stardust Records              USA370506116
499 Ill Wind           Lena Horne                 You're My Thrill                        Mocking Bird
500 Ill Wind           Lennie Niehaus             '50S Jazz Classics                      Master Classics               USA371281644
501 Ill Wind           Lennie Niehaus             '50s Jazz Classics                      Master Classics               USA371281644
                       Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 34 of 66 Page ID #:74


                                                               Exhibit B


                                           Infringement Chart
#        Composition              Artist                             Album                 Imprint                 ISRC
502 Ill Wind           Lennie Niehaus          Ultimate Jazz Collection            Master Classics             USA371272538
503 Ill Wind           Lennie Niehaus          Ultimate Jazz Collection            Master Classics             USA371272538
504 Ill Wind           Margie Rayburn          Margie                              Stardust Records            USCHR1398761
505 Ill Wind           Margie Rayburn          Margie                              Stardust Records
506 Ill Wind           Marilyn Moore           Vocal & Jazz Essentials             Vintage Masters             USA561320085
507 Ill Wind           Marilyn Moore           Vocal & Jazz Essentials             Vintage Masters Inc.        USA561320085
508 Ill Wind           Patrice Munsel          Unpredictable                       Master Classics             USA371197313
509 Ill Wind           Patrice Munsel          Unpredictable                       Master Classics             USA371197313
510 Ill Wind           Paul Desmond            Desmond Blue                        Cleopatra Records           QMBZ91357715
511 Ill Wind           Paul Desmond            The Very Best of Paul Desmond       Cleopatra Records           QMBZ91357759
512 Ill Wind           Peck Morrison;Stan      The Very Best ofStan Hope           Master Classics             USA371197668
                       Hope;Walter Perkins
513 Ill Wind           Rita Reys               The Very Best of Rita Reys          Cleopatra Records           QM6XS1575611
514 Ill Wind           Russ Garcia             Sounds In The Night                 Cleopatra Records           USV291378134
515 Ill Wind           Russ Garcia on iTunes   Sounds in the Night                 Stardust Records (UK)
516 Ill Wind           Sid Bass                From Another World                  Master Classics             USA371197414
517 Ill Wind           Sid Bass                From Another World                  Master Classics             USA371197414
518 Ill Wind           Stan Hope               The Very Best of Stan Hope          Master Classics             USA371197668
519 Ill Wind           Stan Kenton             Jazz Legend Of The Century          Stardust Records            USA561285794
520 Ill Wind           Thad Jones              Essential Jazz Masters 1954‐1959    Vintage Masters             USA561446447
521 Ill Wind           Thad Jones              Essential Jazz Masters 1954‐1959    Vintage Masters Inc. (UK)
522 Ill Wind           The Buddy Defranco &    Pacific Standard (Swingin') Time!   Stardust Records            USA371560059
                       Tommy Gumina Quartet
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 35 of 66 Page ID #:75


                                                                         Exhibit B


                                                Infringement Chart
#        Composition                  Artist                                 Album                               Imprint                   ISRC
523 Ill Wind                 The Buddy DeFranco &      Pacific Standard (Swingin') Time!                 Stardust Records              USA371560059
                             Tommy Gumina Quartet
524 Ill Wind                 Various Artists           The Humphrey Bogart Era                           Cleopatra Records             USA370504926
525 Incompatibility          Augustine Rios,Ricardo    Jamaica (Original 1957 Cast Recording)            Soundtrack Classics           USA371417150
                             Montalban
526 It Was Good Enough       Various artists           Bloomer Girl                                      Classic Music International
    For Grandma
527 It Was Written In The    Glenn Miller              The Complete Recorded Sessions                    Cleopatra Records             USA560717839
    Stars
528 It's Only A Paper Moon                             40's Dance Party! Pop Music Jazz & Memories of    Magic Gold Records
                                                       the 1940's
529 It's Only A Paper Moon                             Al Jolson ‐ Voices of the Century                 Vintage Masters Inc. (UK)
530 It's Only A Paper Moon                             Classic Hollywood Jazz Era                        Stereo Magic
531 It's Only A Paper Moon                             Gangsters, Guns, & Molls! Jazz of the 1940's      Stardust Records (UK)
532 It's Only A Paper Moon                             Jazz Hits of the 1940's                           Rolled Gold Classics (UK)
533 It's Only A Paper Moon                             Legends of Jazz                                   Master Classics
534 It's Only A Paper Moon   Sammy Kaye & His           40'S Dance Party! Pop Music Jazz & Memories Of   Cleopatra Records             QMBZ91439651
                             Orchestra & Billy Williams The 1940'S
535 It's Only A Paper Moon   Arthur Murray Orchestra Ballroom Classics ‐ Fox Trot Waltz Mambo Tango &    Cleopatra Records             USA370994462
                                                     More
536 It's Only A Paper Moon   Arthur Murray Orchestra Ballroom Classics ‐ Fox Trot, Waltz, Mambo, Tango   Master Classics               USA370994462
                                                     & More
537 It's Only A Paper Moon   Benny Goodman & His       1940s Journey                                     Master Classics               USA370971179
                             Orchestra
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 36 of 66 Page ID #:76


                                                                         Exhibit B


                                                   Infringement Chart
#        Composition                  Artist                                   Album                 Imprint          ISRC
538 It's Only A Paper Moon   Benny Goodman               1940s Journey                       Master Classics
                             Orchestra & Dottie Reid
539 It's Only A Paper Moon   Billy May & His             The No. 1 American Songbook Ever!   Goldenlane Records   USA561101835
                             Orchestra;Ella Fitzgerald
540 It's Only A Paper Moon   Billy May & His             The No. 1 American Songbook Ever!   Goldenlane Records   USA561276425
                             Orchestra;Ella Fitzgerald
541 It's Only A Paper Moon   Billy Williams              100 Classic 1940s Memories          Goldenlane Records
542 It's Only A Paper Moon   Billy Williams;Sammy        100 Classic 1940S Memories          Goldenlane Records   USA561011453
                             Kaye & His Orchestra
543 It's Only A Paper Moon   Bob Haggart;Bud             Essential Jazz Masters              Master Classics      USA371272205
                             Freeman;Dave
                             Frishberg;Don Lamond
544 It's Only A Paper Moon   Bonnie Guitar               A Woman In Love                     Vintage Masters      USA371634217
545 It's Only A Paper Moon   Bonnie Guitar               The Very Best of Bonnie Guitar      Goldenlane Records   USA371385595
546 It's Only A Paper Moon   Bonnie Guitar               The Very Best of Bonnie Guitar      Goldenlane Records   USA371385595
547 It's Only A Paper Moon   Bottoms Up George           Meet Mr. Roberts & Bottoms Up       Stardust Records
                             Roberts
548 It's Only A Paper Moon   Buddy Rich                  Rich Voice                          Stardust Records
549 It's Only A Paper Moon   Buddy Rich                  The Very Best of Buddy Rich         Vintage Masters      USA561105707
550 It's Only A Paper Moon   Cliff "Ukulele Ike"         Singin' In The Rain ‐ The Best Of   Stardust Records     USA560749210
                             Edwards
551 It's Only A Paper Moon   Cliff Ukulele Ike Edwards Singin In The Rain ‐ The Best Of      Cleopatra Records    USA560749210
552 It's Only A Paper Moon   Conrad Thibault             Al Jolson ‐ Voices Of The Century   Vintage Masters      USA561291385
553 It's Only A Paper Moon   David Carroll               Essential Easy Listening            Master Classics      USA561002656
554 It's Only A Paper Moon   David Carroll               Essential Easy Listening            Master Classics
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 37 of 66 Page ID #:77


                                                                          Exhibit B


                                                   Infringement Chart
#        Composition                  Artist                                   Album                               Imprint       ISRC
555 It's Only A Paper Moon   Dion The Belmonds            Fly Me To The Moon                            Mocking Bird
556 It's Only A Paper Moon   Earl Grant                   The Very Best of Earl Grant                   Master Classics      USA371231405
557 It's Only A Paper Moon   Eddie Heywood                Music & The Moon Vol. 1                       Stardust Records     USA371194850
558 It's Only A Paper Moon   Eddie Heywood                Sentimental Memories                          Cleopatra Records    USA560930399
559 It's Only A Paper Moon   Eddie Heywood                Sentimental Memories                          Master Classics      USA560930399
560 It's Only A Paper Moon   Eddie Jefferson              Golden Essentials                             Stardust Records     USA371572917
561 It's Only A Paper Moon   Eddie Pierce;Charlie Davis At The Hop                                      Goldenlane Records   USA560914229
562 It's Only A Paper Moon   Ella Fitzgerald              Great American Songbook                       Vintage Masters      USA561190935
563 It's Only A Paper Moon   Ella Fitzgerald              Greatest Hits                                 Cleopatra Records    USA560725384
564 It's Only A Paper Moon   Ella Fitzgerald              Greatest Hits                                 Stardust             USA560725384
565 It's Only A Paper Moon   Ella Fitzgerald Billy May    The No 1 American Songbook Ever               Goldenlane Records   USA561276425
                             His Orchestra
566 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!             Cleopatra Records    USA561276425
                             & His Orchestra
567 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!             Cleopatra Records    USA561276425
                             & His Orchestra
568 It's Only A Paper Moon   Ella Fitzgerald, Billy May   The No. 1 American Songbook Ever!             Cleopatra Records    USA561276425
                             & His Orchestra
569 It's Only A Paper Moon   Ethel Waters                 Archive Of American Popular Music 1946‐1951   Master Classics      USA371046119
570 It's Only A Paper Moon   Ethel Waters                 Classic Hollywood Jazz Era                    Cleopatra Records    QMFME1445241
571 It's Only A Paper Moon   Ethel Waters                 Gangsters, Guns & Molls! Jazz of the 1940's   Stardust Records     USA371601972
572 It's Only A Paper Moon   Frankie Avalon               Ultimate Collection 1958‐1961                 Vintage Masters      USA561284562
573 It's Only A Paper Moon   George Roberts               Meet Mr. Roberts & Bottoms Up                 Stardust Records
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 38 of 66 Page ID #:78


                                                                         Exhibit B


                                                     Infringement Chart
#        Composition                    Artist                                 Album                          Imprint          ISRC
574 It's Only A Paper Moon   George Roberts            Meet Mr. Roberts & Bottoms Up                  Stardust Records     USA371464064
575 It's Only A Paper Moon   Jack Sheldon              Essential Jazz Masters                         Master Classics      USA371272205
576 It's Only A Paper Moon   Jack Sheldon;Joe          Essential Jazz Masters                         Master Classics      USA371228928
                             Maini;Kenny Drew
577 It's Only A Paper Moon   Jimmy Smith               The Very Best of Jimmy Smith                   Cleopatra Records    USA560744306
578 It's Only A Paper Moon   Joe Maini                 Essential Jazz Masters                         Master Classics      USA561038229
579 It's Only A Paper Moon   Joe Maini                 Essential Jazz Masters                         Master Classics      USA561038229
580 It's Only A Paper Moon   Joe South                 The Early Years 1958‐1960                      Master Classics      USA371133200
581 It's Only A Paper Moon   John Kirby                The Best Of 1937‐1945                          Master Classics      USA371276834
582 It's Only A Paper Moon   John Kirby                The Best Of 1937‐1945                          Master Classics      USA371276834
583 It's Only A Paper Moon   Johnny Williams &         World War II Golden Memories                   Master Classics
                             Sammy Kaye and His
                             Orchestra
584 It's Only A Paper Moon   Johnny Williams, Sammy World War Ii Golden Memories                      Master Classics      USA371027669
                             Kaye & His Orchestra
585 It's Only A Paper Moon   Ken Colyer'S All Star     New Orleans Best ‐ Voodoo Jazz To Mardi Gras   Master Classics      QMFMF1304310
                             Jazzmen
586 It's Only A Paper Moon   Kenny Drew                Greatest Jazz Masters                          Vintage Masters      USA561139867
587 It's Only A Paper Moon   Kenny Drew                Jazz Essentials                                Master Classics
588 It's Only A Paper Moon   Lee Wiley                 The Very Best of Lee Wiley                     Vintage Masters      USA561446310
589 It's Only A Paper Moon   Les Paul                  The Best Of                                    Cleopatra Records    USA560871921
590 It's Only A Paper Moon   Lionel Hampton            The Very Best of Lionel Hampton                Cleopatra Records    USA560736758
591 It's Only A Paper Moon   Lionel Hampton            Ultimate Hits                                  Cleopatra Records    QMFMG1398213
592 It's Only A Paper Moon   Maureen Evans             Birth Of The '60S                              Goldenlane Records   USA371423791
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 39 of 66 Page ID #:79


                                                                          Exhibit B


                                                 Infringement Chart
#        Composition                  Artist                                  Album                                   Imprint                   ISRC
593 It's Only A Paper Moon   Maynard Ferguson           100 Jazz Classics                                     Classic Music International
594 It's Only A Paper Moon   Maynard Ferguson           100 Trumpet Jazz Classics                             Stardust Records              USA371365913
595 It's Only A Paper Moon   Maynard Ferguson           50 Jazz Essentials                                    Master Classics               USA561018294
596 It's Only A Paper Moon   Maynard Ferguson           50 Jazz Essentials                                    Master Classics               USA561018294
597 It's Only A Paper Moon   Morgana King               The Ultimate Collection                               Master Classics               USA371348021
598 It's Only A Paper Moon   Morgana King               The Ultimate Collection                               Master Classics               USA371348021
599 It's Only A Paper Moon   Nat King Cole              Swingin' Jazz Classics ‐ Deluxe Edition               Cleopatra Records             US6R21466553
600 It's Only A Paper Moon   Nat King Cole              The Best Of                                           Cleopatra Records             USA560744379
601 It's Only A Paper Moon   Nat King Cole              The Greatest Collection                               Master Classics               USA371161596
602 It's Only A Paper Moon   Nat King Cole              The Macgregor Anthology                               Photoplay Records
603 It's Only A Paper Moon   Nat King Cole              Very Best Of                                          Cleopatra Records             USA560736973
604 It's Only A Paper Moon   Oscar Peterson; Ella       Oscar Peterson; Ella Fitzgerald; Jatp Lausanne 1953   Cleopatra Records             USA560659270
                             Fitzgerald; Barney Kessel; / Swiss Radio Days; Jazz Series Vol.15
                             Ray Brown; J.C. Heard
605 It's Only A Paper Moon   Reg Owen                   Obsession ‐ Two Stereo Albums & Bonus Singles         Goldenlane Records            GBDAG1391956
606 It's Only A Paper Moon   Reg Owen                   Orchestral Bachelor Pad Music 1958‐1959               Stardust Records              QMFMF1304225
607 It's Only A Paper Moon   Reg Owen                   Orchestral Bachelor Pad Music 1958‐1959               Stardust Records
608 It's Only A Paper Moon   Sammy Kaye & His           40's Dance Party! Pop Music Jazz & Memories of        Magic Gold Records
                             Orchestra                  the 1940's
609 It's Only A Paper Moon   Sammy Kaye His             40's Dance Party! Pop Music Jazz & Memories of        Magic Gold Records
                             Orchestra Billy Williams   the 1940's
610 It's Only A Paper Moon   The Ames Brothers          Destination Moon & Other Favorites                    Master Classics               USA371167070
611 It's Only A Paper Moon   The Kenny Drew Trio        Jazz Essentials                                       Master Classics               USA371152912
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 40 of 66 Page ID #:80


                                                                       Exhibit B


                                                  Infringement Chart
#        Composition                     Artist                              Album                               Imprint               ISRC
612 It's Only A Paper Moon    The Mystics              Greatest Hits                                     Master Classics           USA371023307
613 It's Only A Paper Moon    The Nat King Cole Trio   The Macgregor Anthology                           Cleopatra Records         QMDA71491733
614 It's Only A Paper Moon    Toots Thielemans         The Very Best of Toots Thielemans                 Cleopatra Records         QMFME1488370
615 It's Only A Paper Moon    Toots Thielemans         The Very Best of Toots Thielemans                 Stereo Magic
616 It's Only A Paper Moon    Toots Thielemans         The Whistler                                      Stardust Records          USA371417192
617 It's Only A Paper Moon    Toots Thielemans         The Whistler & His Guitar                         Stardust Records          USA371417192
618 It's Only A Paper Moon    Various Artists          Jazz Golden Collection                            Cleopatra Records         QMDA71337442
619 It's Only A Paper Moon    Various Artists          Masters Of Swing                                  Goldenlane Records        QMDA61582038
620 Kickin' The Gong Around                            Cotton Club ‐ 100 Classics                        Master Classics
621 Kickin' The Gong Around Cab Calloway               Archive Of American Popular Music 1893‐1946       Master Classics
622 Kickin' The Gong Around Cab Calloway               Archive Of American Popular Music 1893‐1946       Master Classics           USA371044686
623 Kickin' The Gong Around Cab Calloway               Cotton Club ‐ 100 Classics                        Master Classics Records   USA371355146
624 Kickin' The Gong Around Cab Calloway               The Very Best of Cab Calloway And His Orchestra   Stardust Records          USA560755506
625 Kickin' The Gong Around Cab Calloway & His         100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)    Stardust Records          USA371355469
                            Orchestra
626 Kickin' The Gong Around Louis Armstrong            Cocaine Blues                                     Goldenlane Records        USA560918046
627 Kickin' The Gong Around Louis Armstrong            Vintage Songs of Sex, Drugs & Cigarettes          Master Classics           USA560931221
628 Kickin' The Gong Around Louis Armstrong            Vintage Songs Of Sex; Drugs & Cigarettes          Cleopatra Records         USA560931221
629 Kickin' The Gong Around Louis Armstrong            Vintage Songs Of Sex; Drugs & Cigarettes          Master Classics           USA560931221
630 Kickin' The Gong Around Louis Armstrong & His      100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)    Stardust Records          USA371355621
                            Orchestra
631 Last Night When We        Al Viola                 Imagination                                       Cleopatra Records         USA561017816
    Were Young
                         Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 41 of 66 Page ID #:81


                                                                 Exhibit B


                                             Infringement Chart
#       Composition                 Artist                            Album                 Imprint               ISRC
632 Last Night When We   Al Viola               Imagination                         Master Classics Records
    Were Young
633 Last Night When We   Al Viola               Imagination                         Master Classics Records
    Were Young
634 Last Night When We   Andre Previn           The Best Of 1954‐1960               Master Classics           QMFME1377357
    Were Young
635 Last Night When We   André Previn           Essential Jazz Masters              Stardust Records
    Were Young
636 Last Night When We   André Previn           The Essential Collection            Stardust Records          USA371361392
    Were Young
637 Last Night When We   Bob Haggart;Bud        Essential Jazz Masters              Master Classics           USA371272197
    Were Young           Freeman;Dave
                         Frishberg;Don Lamond
638 Last Night When We   Carmen Mcrae           Greatest Hits                       Cleopatra Records         USA560790860
    Were Young
639 Last Night When We   Carmen Mcrae           Ladies Of Jazz                      Stardust Records          USA371456276
    Were Young
640 Last Night When We   Carmen Mcrae           Vocal Jazz Classics                 Master Classics           USA371288972
    Were Young
641 Last Night When We   Carmen McRae           Vocal Jazz Classics                 Master Classics Records
    Were Young
642 Last Night When We   Carmen McRae           Vocal Jazz Classics                 Master Classics Records
    Were Young
643 Last Night When We   Clifford Jordan        Essential Jazz Masters              Cleopatra Records         US6R21393418
    Were Young
644 Last Night When We   Clifford Jordan        Essential Jazz Masters              Stardust Records
    Were Young
                         Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 42 of 66 Page ID #:82


                                                                 Exhibit B


                                           Infringement Chart
#       Composition              Artist                                  Album                              Imprint                  ISRC
645 Last Night When We   Helen Grayco            The Very Best of Helen Grayco                      Cleopatra Records            USA371559291
    Were Young
646 Last Night When We   Jimmy Raney             Essential Guitar Jazz                              Cleopatra Records            USA371299324
    Were Young
647 Last Night When We   Jimmy Raney             Essential Guitar Jazz                              Master Classics Records
    Were Young
648 Last Night When We   Jimmy Raney             Essential Guitar Jazz                              Master Classics Records
    Were Young
649 Last Night When We   Johnny Nash             Composer'S Choice                                  Cleopatra Records            USA371282258
    Were Young
650 Last Night When We   Johnny Nash             Composer's Choice                                  Master Classics Records
    Were Young
651 Last Night When We   Johnny Nash             Composer's Choice                                  Master Classics Records
    Were Young
652 Last Night When We   Patrice Munsel          Unpredictable                                      Cleopatra Records            USA371197310
    Were Young
653 Last Night When We   Patrice Munsel          Unpredictable                                      Master Classics Records
    Were Young
654 Last Night When We   Patrice Munsel          Unpredictable                                      Master Classics Records
    Were Young
655 Last Night When We   Sarah Vaughan           Greatest Masters 1953‐1960                         Vintage Masters              USA561275686
    Were Young
656 Last Night When We   Soundtrack/cast Album   Summer Stock (Original Motion Picture Soundtrack) Classic Music International
    Were Young
657 Last Night When We   Soundtrack/cast Album   Summer Stock (Original Motion Picture Soundtrack) Classic Music International
    Were Young
                           Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 43 of 66 Page ID #:83


                                                                   Exhibit B


                                               Infringement Chart
#        Composition                Artist                                 Album                     Imprint                   ISRC
658 Last Night When We     The Hi‐Lo's              The Very Best Of                         Master Classics Records
    Were Young
659 Last Night When We     The Hi‐Lo's              The Very Best Of                         Master Classics Records
    Were Young
660 Last Night When We     The Hi‐Lo'S              The Very Best of The Hi‐Lo'S             Cleopatra Records             USA561056729
    Were Young
661 Learn to Croon                                  Al Jolson ‐ Voices of the Century        Vintage Masters Inc. (UK)
662 Learn to Croon         Alan Dale                The Very Best of Alan Dale               Master Classics Records       USA370936213
663 Learn to Croon         Les Allen & Henry Hall   British Jazz & Swing                     Stardust Records              QMFMG1340150
664 Leave the Atom Alone   Josephine Premice        Jamaica (Original 1957 Cast Recording)   Soundtrack Classics           USA371417159
665 Leave the Atom Alone   Lena Horne               100 Vocal Classics                       Classic Music International
666 Legalize My Name       Denise Darcel            Great Vocalists of the Big Band Era      Stardust Records              USCHR1366236
667 Legalize My Name       Denise Darcel            Hollywood Screen Stars Sing              Master Classics               USA371256241
668 Legalize My Name       Denise Darcel            The Actress Sings!                       VINTAGE MASTERS INC.          USA561277402
669 Legalize My Name       Gertrude Niesen          The Best Of                              Cleopatra Records             QM6XS1600223
670 Legalize My Name       Gertrude Niesen          The Best Of                              Photoplay Records
671 Legalize My Name       Lizabeth Scott           Hollywood Screen Stars Sing              Cleopatra Records             USA371256290
672 Legalize My Name       Lizabeth Scott           Hollywood Screen Stars Sing              Master Classics               USA371256290
673 Legalize My Name       Lizabeth Scott           The Actress Sings!                       VINTAGE MASTERS INC.          USA561277622
674 Legalize My Name       Lizabeth Scott           Ultimate Retro Jazz Lounge               Stardust Records              QMFMG1357885
675 Legalize My Name       Maxine Sullivan          The Very Best of Maxine Sullivan         Master Classics Records       USA560935598
676 Let's Take A Walk      Jackie Paris             Jackie Paris Sings Gershwin              Classic Music International
    Around the Block
                            Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 44 of 66 Page ID #:84


                                                                   Exhibit B


                                                 Infringement Chart
#         Composition                Artist                              Album                              Imprint                   ISRC
677 Let's Take A Walk       Jimmie Komac           Inside Me                                        Vintage Masters Inc. (UK)
    Around the Block
678 Let's Take A Walk       Jimmie Komack          Inside Me                                        VINTAGE MASTERS INC.          USA371555640
    Around the Block
679 Little Biscuit                                 Jamaica (Original 1957 Cast Recording)           Soundtrack Classics in        USA371417151
680 Little Biscuit          Don Elliott            Essential Jazz Masters                           Master Classics               USA371166113
681 Little Biscuit          Don Elliott            Essential Jazz Masters                           Master Classics               USA371166113
682 Little Biscuit          Lena Horne             100 Vocal Classics                               Classic Music International
683 Liza Crossing the Ice   Various artists        Bloomer Girl                                     Classic Music International
684 Man for Sale            Various artists        Bloomer Girl                                     Classic Music International
685 Mardi Gras              Ike Quebec             The Very Best of Ike Quebec                      Classic Music International
686 Minnie The Moocher's                           Cotton Club ‐ 100 Classics                       Master Classics
    Weddin' Day
687 Minnie The Moocher's    Alice Babs             Teen Idol (Deluxe Edition)                       Vintage Masters               USA371653221
    Weddin' Day
688 Minnie The Moocher's    Cab Calloway           Greatest Hits                                    Stardust Records              USA560890892
    Weddin' Day
689 Minnie The Moocher's    Cab Calloway           Greatest Hits                                    Stardust Records
    Weddin' Day
690 Minnie The Moocher's    Cab Calloway           Vintage Memories                                 Master Classics               USA370915513
    Weddin' Day
691 Minnie The Moocher's    Cab Calloway & His     100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records              USA371355618
    Weddin' Day             Orchestra
692 Minnie The Moocher's    Cab Calloway & His     Cotton Club ‐ 100 Classics                       Master Classics               USA371355141
    Weddin' Day             Orchestra
                           Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 45 of 66 Page ID #:85


                                                                     Exhibit B


                                                Infringement Chart
#       Composition                 Artist                                 Album                        Imprint                   ISRC
693 Minnie The Moocher's   Cab Calloway & His        Vintage Memories                           Master Classics               USA370915513
    Weddin' Day            Orchestra
694 Minnie The Moocher's   Mill's Blue Rhythm Band   Cocaine Blues                              Goldenlane Records            USA560918064
    Weddin' Day
695 Minnie The Moocher's   Mill'S Blue Rhythm Band   Vintage Songs Of Sex; Drugs & Cigarettes   Cleopatra Records             USA560931211
    Weddin' Day
696 Minnie The Moocher's   Mill'S Blue Rhythm Band   Vintage Songs Of Sex; Drugs & Cigarettes   Master Classics               USA560931211
    Weddin' Day
697 Minnie The Moocher's   Various Artists           Vintage Memories                           Cleopatra Records             USA370915513
    Weddin' Day
698 Moanin' In The Mornin' Lee Wiley                 Sings Rodgers & Hart And Harold Arlen      Cleopatra Records             US6R21315338
699 Moanin' In The Mornin' Lee Wiley                 Sings Rodgers & Hart and Harold Arlen      Master Classics               US6R21315338
700 Moanin' In The Mornin' Lee Wiley                 The Very Best of Lee Wiley                 Vintage Masters               USA561446290
701 Monkey in the Mango    Lena Horne                100 Vocal Classics                         Classic Music International
    Tree
702 Monkey in the Mango    Ricardo Montalban         Jamaica (Original 1957 Cast Recording)     Soundtrack Classics           USA371417156
    Tree
703 Napoleon                                         Jamaica (Original 1957 Cast Recording)     Soundtrack Classics in        USA371417160
704 Napoleon               Blossom Dearie            All‐Star Jazz Music                        Cleopatra Records             QMBZ91355639
705 Napoleon               Blossom Dearie            Jazz Of The Century                        Cleopatra Records             QMDA71462398
706 Napoleon               Blossom Dearie            Voices In Jazz & Lounge                    Stardust Records              USA371654724
707 Napoleon               Don Elliott               Essential Jazz Masters                     Master Classics               USA371166116
708 Napoleon               Don Elliott               Essential Jazz Masters                     Master Classics               USA371166116
709 Napoleon               Lena Horne                100 Vocal Classics                         Classic Music International
                          Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 46 of 66 Page ID #:86


                                                               Exhibit B


                                             Infringement Chart
#        Composition               Artist                            Album                           Imprint                   ISRC
710 One Step‐Two Step     Carol Lawrence       Saratoga (Original Broadway Cast Recording)   Classic Music International
711 Petticoat High        Carol Lawrence &     Saratoga (Original Broadway Cast Recording)   Classic Music International
                          Howard Keel
712 Pity the Sunset       Lena Horne           Jamaica (Original 1957 Cast Recording)        Soundtrack Classics           USA371417153
713 Pretty to Walk With   Don Elliott          Essential Jazz Masters                        Master Classics               USA371166117
714 Pretty to Walk With   Don Elliott          Essential Jazz Masters                        Master Classics               USA371166117
715 Pretty to Walk With   Don Elliott          Essential Jazz Masters                        Master Classics Records       USA371166117
716 Pretty to Walk With   Lena Horne           100 Vocal Classics                            Classic Music International
717 Pretty to Walk With   Lena Horne           Jamaica (Original 1957 Cast Recording)        Soundtrack Classics in        USA371417148
718 Push de Button        Don Elliot           The Very Best of Don Elliot                   Classic Music International
719 Push de Button        Don Elliott          Essential Jazz Masters                        Master Classics Records       USA371166109
720 Push de Button        Lena Horne           Greatest Hits                                 Cleopatra Records             QMFME1413644
721 Push de Button        Lena Horne           Jamaica (Original 1957 Cast Recording)        Soundtrack Classics           USA371417149
722 Raisin' The Rent      Ramona & Her Grand   Ramona & Her Grand Piano                      Cleopatra Records             QM6XS1575235
                          Piano
723 Raisin' The Rent      Ramona & Her Grand   Ramona & Her Grand Piano                      Photoplay Records
                          Piano
724 Ridin' On The Moon    Lena Horne           100 Vocal Classics                            Classic Music International
725 Saratoga              Carol Lawrence &     Saratoga (Original Broadway Cast Recording)   Classic Music International
                          Howard Keel
726 Savannah's Wedding    Adelaide Hall        Jamaica (Original 1957 Cast Recording)        Soundtrack Classics           USA371417147
    Day
727 Stormy Weather                             50 #1 Hits Of The '20s & '30s                 Master Classics
728 Stormy Weather                             British Swing & Dance Of The 1930s            Master Classics
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 47 of 66 Page ID #:87


                                                                  Exhibit B


                                          Infringement Chart
#       Composition            Artist                                   Album                              Imprint                 ISRC
729 Stormy Weather                              Cool Jazz Essentials                               Master Classics
730 Stormy Weather                              Cotton Club ‐ 100 Classics                         Master Classics
731 Stormy Weather                              Flappers & Cabaret Jazz                            Stardust Records (UK)
732 Stormy Weather                              Girls Sing Jazz & Blues                            Stereo Magic
733 Stormy Weather                              Greta Garbo ‐ Women of the Old Hollywood Jazz Era Vintage Masters Inc. (UK)
734 Stormy Weather                              Hot Vinyl! Rare Classic Oldies                     Master Classics
735 Stormy Weather                              Piano Boogie Woogie Vol. 1                         Stardust Records
736 Stormy Weather                              Stormy Weather                                     Stardust Records
737 Stormy Weather    Bea Wain                  The Very Best Of                                   Master Classics
738 Stormy Weather    Bea Wain                  The Very Best of Bea Wain                          Cleopatra Records           USA370945995
739 Stormy Weather    Bea Wain                  The Very Best of Bea Wain                          Master Classics Records     USA370945995
740 Stormy Weather    Betty Carter              Her Jazz Greats (1955‐1960)                        Master Classics             USA371161129
741 Stormy Weather    Betty Carter;The Richard Her Jazz Greats (1955‐1960)                         Master Classics             USA371161129
                      Wess Orchestra
742 Stormy Weather    Billie Holiday            Essential Live Collection                          Cleopatra Records           USA560783644
743 Stormy Weather    Billie Poole              Vocal Jazz Essentials                              Master Classics             USV351324021
744 Stormy Weather    Billie Poole              Vocal Jazz Essentials                              Master Classics             USV351324021
745 Stormy Weather    Billie Poole Junior Mance Confessin' The Blues!                              Vintage Masters             USA561445660
                      Kenny Burrell
746 Stormy Weather    Billie Poole, Junior      Confessin' the Blues!                              Vintage Masters Inc. (UK)
                      Mance & Kenny Burell
747 Stormy Weather    Billy Butterfield         Ultimate Collection (1944‐1961)                    Master Classics Records     USA371272160
748 Stormy Weather    Billy Eckstine            Classic Masters                                    Cleopatra Records           QMFMG1358613
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 48 of 66 Page ID #:88


                                                                Exhibit B


                                          Infringement Chart
#       Composition            Artist                                 Album                           Imprint                   ISRC
749 Stormy Weather    Billy Eckstine          Classic Masters                                 Master Classics
750 Stormy Weather    Buddy Johnson           The Very Best of Buddy Johnson                  Classic Music International
751 Stormy Weather    Claude Gordon           Jazz for Jean‐Agers ‐ The Dazzling Trumpet of   Stardust Records
                                              Claude Gordon and His Orchestra
752 Stormy Weather    Claude Hopkins          Essential Jazz Masters                          Stardust Records
753 Stormy Weather    Claude Hopkins          Essential Jazz Masters                          Stardust Records              USA371501072
754 Stormy Weather    Cleo Laine & John       Essential Vocal & Jazz Classics                 Master Classics               USA371155362
                      Dankworth
755 Stormy Weather    Cleo Laine & John       Essential Vocal & Jazz Classics                 Master Classics               USA371155362
                      Dankworth
756 Stormy Weather    Coleman Hawkins &       Essential Jazz Masters                          Master Classics               USA371155384
                      Henry
757 Stormy Weather    Coleman Hawkins &       Essential Jazz Masters                          Master Classics
                      Henry "Red" Allen
758 Stormy Weather    Connee Boswell          25 Classics 1932‐42                             Master Classics
759 Stormy Weather    Connee Boswell          25 Classics 1932‐42                             Master Classics               USA371080456
760 Stormy Weather    Connie Haines           The Very Best of Connie Haines                  Master Classics               USA560982194
761 Stormy Weather    Curtis Fuller           Essential Jazz Masters                          Master Classics
762 Stormy Weather    Curtis Fuller           Greatest Jazz Masters                           Vintage Masters               USA561142355
763 Stormy Weather    Curtis Fuller           Greatest Jazz Masters                           Vintage Masters Inc.
764 Stormy Weather    Curtis Fuller;Paul      Essential Jazz Masters                          Master Classics               USA371231350
                      Chambers; Red Garland
765 Stormy Weather    Dave Bartholomew        Greatest Hits                                   Cleopatra Records             QMDA71415229
766 Stormy Weather    Dave Bartholomew        Land Of A Thousand Dances                       Goldenlane Records            USA560982988
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 49 of 66 Page ID #:89


                                                               Exhibit B


                                             Infringement Chart
#       Composition            Artist                                 Album                             Imprint             ISRC
767 Stormy Weather    Dave Bartholomew         My Ding‐A‐Ling R&B Essentials                    Goldenlane Records      USA371373556
768 Stormy Weather    Dave Bartholomew         My Ding‐A‐Ling R&B Essentials                    Master Classics
769 Stormy Weather    Dave Bartholomew         Rockin' R&B Classics                             Goldenlane Records      USA560904254
770 Stormy Weather    Dave Bartholomew         The Very Best Of                                 Master Classics
771 Stormy Weather    Dave Bartholomew         The Very Best of Dave Bartholomew                Master Classics         QMFME1377221
772 Stormy Weather    Della Reese              100 Post‐War R&B Classics                        Master Classics         USA371257425
773 Stormy Weather    Della Reese              And Friends                                      Stardust Records        USA560752496
774 Stormy Weather    Della Reese              Cocktail Classics                                Stardust Records        USA560754996
775 Stormy Weather    Della Reese              The Very Best of Della Reese                     Master Classics         USA371354394
776 Stormy Weather    Della Reese on iTunes    Cocktail Classics                                Stardust Records (UK)
777 Stormy Weather    Duke Ellington           The Very Best of Duke Ellington                  Cleopatra Records       USA560731010
778 Stormy Weather    Duke Ellington & His     100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records        USA371355587 (?
                      Orchestra
779 Stormy Weather    Eddie Layton             Essential Organ Music                            Master Classics
780 Stormy Weather    Eddy Duchin & His        50 All‐Time Greatest Hits                        Master Classics         USA371063958
                      Orchestra
781 Stormy Weather    Eddy Duchin and His      50 All‐Time Greatest Hits                        Master Classics         USA371063958
                      Orchestra
782 Stormy Weather    Eileen Farrell           The Very Best of Eileen Farrell                  Stardust Records        USV351389008
783 Stormy Weather    Ethel Water              Rain Songs                                       Master Classics         USA371281991
784 Stormy Weather    Ethel Waters             100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records        USA371355565 (?
785 Stormy Weather    Ethel Waters             100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)   Stardust Records        USA371355565 (?
786 Stormy Weather    Ethel Waters             50 #1 Hits Of The '20S & '30S                    Master Classics         USA561002899
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 50 of 66 Page ID #:90


                                                             Exhibit B


                                         Infringement Chart
#       Composition           Artist                                 Album                           Imprint            ISRC
787 Stormy Weather    Ethel Waters           Cotton Club ‐ 100 Classics                      Master Classics        USA371355083
788 Stormy Weather    Ethel Waters           The Very Best Of 1921‐1947                      Cleopatra Records      USA560957566
789 Stormy Weather    Ethel Waters           The Very Best Of 1921‐1947                      Master Classics        USA560957566
790 Stormy Weather    Ethel Waters           Top Hits of the 1930s                           Goldenalne Records
791 Stormy Weather    Ethel Waters           Top Hits Of The 1930s Vol. 4                    Master Classics        USA371185471
792 Stormy Weather    Ethel Waters           Top Hits Of The 1930S Vol. 4                    Master Classics        USA371185471
793 Stormy Weather    Ethel Waters           Vintage Christmas Blues                         VINTAGE MASTERS INC.   US6R21208246
794 Stormy Weather    Etta James             50 Greatest Hits                                Cleopatra Records      QMFMF1356344
795 Stormy Weather    Etta James             Greatest Masters 1955‐1962                      Stardust Records       QMFMF1356344
796 Stormy Weather    Etta James             Maximum Jazz                                    Stardust Records       USA561327760
797 Stormy Weather    Etta James             Songbird ‐ The Very Best Of                     Vintage Masters        USA561178720
798 Stormy Weather    Etta James             Ultimate Retro Jazz Lounge                      Stardust Records       QMFMG1357849
799 Stormy Weather    Etta James             Voice Of The Century                            Cleopatra Records      QMBZ91441676
800 Stormy Weather    Frances Wayne & Neal   Essential Masters                               Vintage Masters        USA371486257
                      Hefti
801 Stormy Weather    Frances Wayne & Neal   Essential Masters                               Vintage Masters Inc.   USA371486257
                      Hefti
802 Stormy Weather    Francis Langford       Flappers & Cabaret Jazz                         Cleopatra Records      QMDA61362687
803 Stormy Weather    Francis Langford       Girls Sing Jazz & Blues                         Cleopatra Records      QMBZ91394694
804 Stormy Weather    Francis Langford       Greta Garbo ‐ Women Of The Old Hollywood Jazz   Vintage Masters        USA561291720
                                             Era
805 Stormy Weather    Francis Langford       Tallulah Bankhead ‐ Old Hollywood Jazz Era      Vintage Masters        USA561310676
806 Stormy Weather    Franck Pourcel         Timeless Instrumental Classics                  Master Classics        USA371132921
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 51 of 66 Page ID #:91


                                                                 Exhibit B


                                             Infringement Chart
#       Composition           Artist                                    Album                             Imprint              ISRC
807 Stormy Weather    Frank Sinatra            As Times Goes By                                Mocking Bird
808 Stormy Weather    George Duning            Bell, Book & Candle (Original Motion Picture)   Soundtrack Classics
809 Stormy Weather    George Duning            Bell; Book & Candle (Original Motion Picture    Soundtrack Classics         USCHR1310207
                                               Soundtrack)
810 Stormy Weather    George Scott Wood        British Traditional Jazz                        Stardust Records
811 Stormy Weather    George Scott‐Wood        British Swing & Dance Of The 1930S              Master Classics             USA371184526
812 Stormy Weather    George Scott‐Wood        British Swing & Dance Of The 1930s              Master Classics
813 Stormy Weather    George Scott‐Wood        British Traditional Jazz                        Stardust Records            USA371201266
814 Stormy Weather    George Scott‐Wood        The Very Best Of (1933‐1941)                    Master Classics
815 Stormy Weather    George Scott‐Wood        The Very Best Of (1933‐1941)                    Master Classics             USA371183218
816 Stormy Weather    George Scott‐Wood        The Very Best Of (1933‐1941)                    Master Classics Records     USA371183218
817 Stormy Weather    Ginny Simms              The Very Best Of                                Vintage Masters Inc. (UK)
818 Stormy Weather    Ginny Simms              The Very Best of Ginny Simms                    Vintage Masters             USA561284914
819 Stormy Weather    Glenn Miller             Army Air Force Band                             Stardust
820 Stormy Weather    Glenn Miller             Big Band Christmas                              Stardust                    USA560720322
821 Stormy Weather    Glenn Miller             The Centennial Anthology                        Cleopatra Records           USA560652338
822 Stormy Weather    Glenn Miller             The Ultimate Collection                         Stardust Records            USA371089554
823 Stormy Weather    Glenn Miller             V‐Disc Jazz Essentials                          Cleopatra Records           USA560730542
824 Stormy Weather    Glenn Miller             V‐Disc Jazz Essentials                          Stardust Records            USA371023776
825 Stormy Weather    Glenn Miller And His     Gold Collection                                 Cleopatra Records           USA560696970
                      Orchestra
826 Stormy Weather    Ida James                The Best Of                                     Cleopatra Records           QM6XS1600279
827 Stormy Weather    Ida James                The Best Of                                     Photoplay Records
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 52 of 66 Page ID #:92


                                                           Exhibit B


                                          Infringement Chart
#       Composition            Artist                                Album                            Imprint            ISRC
828 Stormy Weather    Ike & Tina Turner     All Time Greatest Hits                            Cleopatra Records      USA560809747
829 Stormy Weather    Ike & Tina Turner     The Complete Soul Essentials                      Cleopatra Records      USA370913614
830 Stormy Weather    Ike & Tina Turner     The Complete Soul Essentials                      Cleopatra Records      USA370913614
831 Stormy Weather    Jackie Davis          100 Organ Classics                                Master Classics
832 Stormy Weather    Jimmy Deuchar         Essential Jazz Masters                            Cleopatra Records      USA561002747
833 Stormy Weather    Jimmy Deuchar         Essential Jazz Masters                            Master Classics        USA561002747
834 Stormy Weather    Joe Meek              Early Productions '55‐'58                         Master Classics
835 Stormy Weather    Joe Meek              Joe Meek Recordings                               Goldenlane Records
836 Stormy Weather    John Williams         Piano Essentials                                  Vintage Masters        USA561290922
837 Stormy Weather    John Williams         Piano Essentials                                  Vintage Masters Inc.   USA561290922
838 Stormy Weather    June Valli            The Ultimate Collection                           Master Classics        USA371298833
839 Stormy Weather    June Valli            The Ultimate Collection                           Master Classics        USA371298833
840 Stormy Weather    Kay Starr             Essential Masters                                 Stardust Records       QMFMG1315931
841 Stormy Weather    Kay Starr             Essential Masters                                 Stardust Records       QMFMG1315931
842 Stormy Weather    Kay Starr             World War Ii ‐ Greatest Radio Songs Vol. 1        Cleopatra Records      USA560737099
843 Stormy Weather    Ken Griffin           Organ Skating Classics                            Master Classics        USA371224522
844 Stormy Weather    Ken Griffin           Organ Skating Classics                            Master Classics        USA371224522
845 Stormy Weather    Ken Griffin           Vintage Organ Classics                            Master Classics        USA371097701
846 Stormy Weather    Ken Griffin           Vintage Organ Classics                            Master Classics        USA371097701
847 Stormy Weather    Ken Griffin           Vintage Organ Greats                              Master Classics        USA371323053
848 Stormy Weather    Ken Griffin           Vintage Organ Greats                              Master Classics        USA371323053
849 Stormy Weather    Lee Wiley             Lee Wiley Sings Rodgers & Hart and Harold Arlen   Master Classics        GBLGL0922679
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 53 of 66 Page ID #:93


                                                          Exhibit B


                                       Infringement Chart
#       Composition           Artist                           Album                                   Imprint                   ISRC
850 Stormy Weather    Lee Wiley          Sings Rodgers & Hart And Harold Arlen                 Cleopatra Records             US6R21315329
851 Stormy Weather    Lee Wiley          Sings Rodgers & Hart and Harold Arlen                 Master Classics               US6R21315329
852 Stormy Weather    Lee Wiley          The Very Best of Lee Wiley                            Vintage Masters               USA561446262
853 Stormy Weather    Lena Horne         100 Vocal Classics                                    Classic Music International
854 Stormy Weather    Lena Horne         Big Bands Swing & The Ladies Sing                     Cleopatra Records             USA560990454
855 Stormy Weather    Lena Horne         Big Bands Swing & The Ladies Sing                     Master Classics               USA560990454
856 Stormy Weather    Lena Horne         Female Voices Of The Silver Screen                    Soundtrack Classics           USA371654500
857 Stormy Weather    Lena Horne         Greatest Hits                                         Cleopatra Records             QMFME1413677
858 Stormy Weather    Lena Horne         Ladies Of Jazz                                        Stardust Records              USA371456236
859 Stormy Weather    Lena Horne         Lena Like Latin & More                                Stardust Records              USA560852488
860 Stormy Weather    Lena Horne         Lena Like Latin & More                                Stardust Records              USA560852488
861 Stormy Weather    Lena Horne         Popular Female Vocalists Of The 50'S Singing Into     Goldenlane Records            GBDAG9301678
                                         The 60'S ‐ Featuring Doris Day; Jeri Southern; Etta
                                         James; Timi Yuro; Dionne Warwick; Peggy Lee And
                                         Many Others
862 Stormy Weather    Lena Horne         Songs Performed By American Idols                     Big Eye Music
863 Stormy Weather    Lena Horne         Songs Performed By American Idols                     Cleopatra Records             USA560858938
864 Stormy Weather    Lena Horne         The No. 1 American Songbook Ever!                     Goldenlane Records            USA561101924
865 Stormy Weather    Lena Horne         The No. 1 American Songbook Ever!                     Goldenlane Records            USA561276514
866 Stormy Weather    Lena Horne         World War II Memories                                 Master Classics               USA371072124
867 Stormy Weather    Lena Horne         World War Ii Memories                                 Master Classics               USA371072124
868 Stormy Weather    Lenny Dee          Essential Organ Masters                               Cleopatra Records             USA560946956
869 Stormy Weather    Lenny Dee          Essential Organ Masters                               Master Classics
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 54 of 66 Page ID #:94


                                                             Exhibit B


                                           Infringement Chart
#       Composition           Artist                                 Album                       Imprint                 ISRC
870 Stormy Weather    Leslie Uggams          The Very Best of Leslie Uggams              Master Classics             USA371133322
871 Stormy Weather    Mahlon Merrick         Seven Winds                                 Stardust Records
                      Orchestra
872 Stormy Weather    Mahlon Merrick         Seven Winds ‐ Music That Stirs Up A Storm   Cleopatra Records           US6R21382393
                      Orchestra
873 Stormy Weather    Nat King Cole          The Greatest Collection                     Master Classics             USA371161599
874 Stormy Weather    Paul Chambers          Greatest Jazz Masters                       Vintage Masters Inc. (UK)
875 Stormy Weather    Peter Nero             Greatest Collection                         Vintage Masters             USA561155644
876 Stormy Weather    Peter Nero             Greatest Collection                         Vintage Masters Inc.
877 Stormy Weather    Quincy Jones           Cool Jazz Essentials                        Master Classics             USA370942302
878 Stormy Weather    Quincy Jones           Cool Jazz Essentials                        Stardust Records            USA560909112
879 Stormy Weather    Quincy Jones           Essential Masters                           Cleopatra Records           USA560982430
880 Stormy Weather    Quincy Jones           Legendary Masters                           Cleopatra Records           QMFME1413727
881 Stormy Weather    Quincy Jones & His     Essential Jazz Masters                      Vintage Masters             USA561106264
                      Orchestra
882 Stormy Weather    Randy Weston           Modern Art Of Jazz                          Cleopatra Records           USV291348955
883 Stormy Weather    Randy Weston           Modern Art of Jazz                          Stardust Records
884 Stormy Weather    Red Garland            Bebop Jazz Legend                           Stardust Records
885 Stormy Weather    Red Garland            Bebop Jazz Legend                           Stardust Records            USA561291116
886 Stormy Weather    Roland Kirk            Essential Jazz Masters                      Vintage Masters             USA561327472
887 Stormy Weather    Roland Kirk            Essential Jazz Masters                      Vintage Masters Inc.
888 Stormy Weather    Roy Eldridge           Essential Jazz Masters                      Stardust Records            USA371486640
889 Stormy Weather    Roy Eldridge           Essential Jazz Masters Roy Eldridge         Stardust Records
                      Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 55 of 66 Page ID #:95


                                                             Exhibit B


                                          Infringement Chart
#       Composition              Artist                            Album                         Imprint                 ISRC
890 Stormy Weather    Sammy Price           100 Piano Jazz & Blues Classics              Master Classics             USA561024224
891 Stormy Weather    Sammy Price           100 Piano Jazz & Blues Classics              Master Classics
892 Stormy Weather    Sammy Price           Piano Boogie Woogie Vol. 1                   Cleopatra Records           USA560860526
893 Stormy Weather    Sammy Price           Piano Boogie Woogie Vol. 1                   Stardust Records
894 Stormy Weather    Shirley Bassey        Early Productions '55‐'58                    Master Classics             USA371071351
895 Stormy Weather    Shirley Bassey        Early Productions '55‐'58                    Master Classics             USA371071351
896 Stormy Weather    Shirley Bassey        Joe Meek Recordings                          Goldenlane Records          USA561224456
897 Stormy Weather    Shirley Bassey        Tallulah Bankhead ‐ Old Hollywood Jazz Era   Vintage Masters             USA561310641
898 Stormy Weather    Shirley Bassey        The Joe Meek Productions                     Vintage Masters             USA561190036
899 Stormy Weather    Shirley Bassey        Voice Of The Century                         Cleopatra Records           QMDA71416165
900 Stormy Weather    Sid Bass              From Another World                           Cleopatra Records           USA371197421
901 Stormy Weather    Sid Bass              From Another World                           Master Classics             USA371197421
902 Stormy Weather    Teri Thornton         Somewhere In The Night (1963)                Screenland Records          USA371146777
903 Stormy Weather    Tex Beneke            Big Band Magic                               Stardust Records            USV291308316
904 Stormy Weather    Tex Beneke            Big Band Magic                               Stardust Records
905 Stormy Weather    The Charioteers       Greatest Hits                                Cleopatra Records           USV351346475
906 Stormy Weather    The Charioteers       Greatest Hits                                Goldenlane Records
907 Stormy Weather    The Charioteers       Greatest Hits                                Goldenlane Records
908 Stormy Weather    The Four Freshmen     50 Greatest Hits                             Vintage Masters             USA561258777
909 Stormy Weather    The Four Freshmen     50 Greatest Hits                             Vintage Masters Inc. (UK)
910 Stormy Weather    The Magnificent Men   Live                                         Goldenlane Records          USA371194689
911 Stormy Weather    The Spaniels          The American Rock N' Roll Platinum Edition   Master Classics             USA371485699
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 56 of 66 Page ID #:96


                                                                     Exhibit B


                                               Infringement Chart
#        Composition                  Artist                                 Album                           Imprint                ISRC
912 Stormy Weather           Three Admirals          Early Harmony Groups                         Cleopatra Records             USA560874036
913 Stormy Weather           Three Admirals          Early Harmony Groups                         Goldenlane Records
914 Stormy Weather           Various Artists         Golden Memories                              Cleopatra Records             USA560790914
915 Stormy Weather           Various Artists         Hits Of The 40'S                             Cleopatra Records             QMDA61322436
916 Stormy Weather           Various Artists         Maximum Jazz                                 Cleopatra Records             USA561327760
917 Stormy Weather           Various Artists         Tallulah Bankhead ‐ Old Hollywood Jazz Era   Cleopatra Records             USA561310676
918 Stormy Weather           Various Artists         Tallulah Bankhead ‐ Old Hollywood Jazz Era   Cleopatra Records             USA561310641
919 Stormy Weather           Various Artists         The Great American Songbook                  Stardust                      USA560791174
920 Stormy Weather           Various Artists         The No. 1 American Songbook Ever!            Cleopatra Records             USA561276514
921 Stormy Weather           Various Artists         Top Hits Of The 1930S                        Cleopatra Records             USA560872970
922 Stormy Weather           Vincent Edwards         Sings                                        Cleopatra Records             USA371556228
923 Stormy Weather           Vincent Edwards         Vincent Edwards Sings                        Vintage Masters Inc. (UK)
924 Stormy Weather           Walter Davis            The Very Best Of                             Master Classics
925 Stormy Weather           Walter Davis            The Very Best Of                             Master Classics
926 Take It Slow, Joe        Lainie Kazan            The Love Album                               Master Classics               USA371432827
927 Take It Slow, Joe        Lena Horne              100 Vocal Classics                           Classic Music International
928 Take It Slow, Joe        Lena Horne              Greatest Hits                                Cleopatra Records             QMFME1413673
929 Take It Slow, Joe        Lena Horne              Jamaica (Original 1957 Cast Recording)       Soundtrack Classics in        USA371417154
930 The Cure                 Odette Myrtil, Carol   Saratoga (Original Broadway Cast Recording)   Classic Music International
                             Lawrence & Howard Keel
931 The Devil and the Deep                           Jazz Masters In Paris                        Stardust Records (UK)
    Blue Sea
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 57 of 66 Page ID #:97


                                                                      Exhibit B


                                                Infringement Chart
#        Composition                 Artist                                   Album              Imprint            ISRC
932 The Devil and the Deep                            Swing & Jazz Essentials            Master Classics
    Blue Sea
933 The Devil and the Deep   Joe Newman, Connie       All Time Jazz Legends              Cleopatra Records      QMDA71415131
    Blue Sea                 Kay, Eddie Jones
934 The Devil and the Deep   Al Porcino Rickie Kamuca Essential Jazz Masters 1954‐1959   Cleopatra Records      USA561291023
    Blue Sea
935 The Devil and the Deep   André Previn             Essential Jazz Masters             Stardust Records       USA561073272
    Blue Sea
936 The Devil and the Deep   André Previn             Essential Jazz Masters             Stardust Records
    Blue Sea
937 The Devil and the Deep   André Previn             The Essential Collection           Master Classics        USA371361370
    Blue Sea
938 The Devil and the Deep   André Previn             The Essential Collection           Master Classics        USA371361370
    Blue Sea
939 The Devil and the Deep   André Previn             The Essential Collection           Stardust Records       USA371361370
    Blue Sea
940 The Devil and the Deep   Annie Ross               I Love Paris ‐ The Best Of         Master Classics        USA371228703
    Blue Sea
941 The Devil and the Deep   Annie Ross               I Love Paris ‐ The Best Of         Master Classics        USA371228696
    Blue Sea
942 The Devil and the Deep   Annie Ross               The Ultimate Collection            Vintage Masters        USA561179347
    Blue Sea
943 The Devil and the Deep   Annie Ross               The Ultimate Collection            Vintage Masters        USA561179391
    Blue Sea
944 The Devil and the Deep   Annie Ross               The Ultimate Collection            Vintage Masters Inc.
    Blue Sea
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 58 of 66 Page ID #:98


                                                                    Exhibit B


                                                  Infringement Chart
#        Composition                 Artist                               Album                           Imprint            ISRC
945 The Devil and the Deep   Ben Selvin & His       The Very Best of Ben Selvin & His Orchestra   Master Classics        USA371080379
    Blue Sea                 Orchestra
946 The Devil and the Deep   Ben Selvin and His     The Very Best Of                              Master Classics
    Blue Sea                 Orchestra
947 The Devil and the Deep   Blossom Dearie         The Very Best of Blossom Dearie               Master Classics        USA371115260
    Blue Sea
948 The Devil and the Deep   Bobby Scott Trio       Early Jazz Sessions '54‐'55                   Vintage Masters        USA561105588
    Blue Sea
949 The Devil and the Deep   Bobby Scott Trio       Early Jazz Sessions '54‐'55                   Vintage Masters Inc.   USA561105588
    Blue Sea
950 The Devil and the Deep   Buddy Cole             Hammond Organ Greats 1958‐1960                Vintage Masters        USA561138110
    Blue Sea
951 The Devil and the Deep   Buddy Cole             Hammond Organ Greats 1958‐1960                Vintage Masters Inc.   USA561138110
    Blue Sea
952 The Devil and the Deep   Buddy DeFranco         The Very Best of Buddy DeFranco               Master Classics        USA371277099
    Blue Sea
953 The Devil and the Deep   Buddy Rich             Rich Voice                                    Stardust Records       USA371425847
    Blue Sea
954 The Devil and the Deep   Buddy Rich             The Very Best of Buddy Rich                   Vintage Masters        USA561105712
    Blue Sea
955 The Devil and the Deep   Cab Calloway           Black Jazz Of The '30S & '40S                 Master Classics        USA561054388
    Blue Sea
956 The Devil and the Deep   Cab Calloway           Greatest Hits                                 Stardust Records       USA560890890
    Blue Sea
957 The Devil and the Deep   Cab Calloway           The Devil Inside                              Goldenlane Records     USA371574483
    Blue Sea
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 59 of 66 Page ID #:99


                                                                     Exhibit B


                                                  Infringement Chart
#        Composition                 Artist                                  Album                            Imprint          ISRC
958 The Devil and the Deep   Cab Calloway            The Devil'S Songbook                             Goldenlane Records   USA371069681
    Blue Sea
959 The Devil and the Deep   Cab Calloway            Top Hits Of The 1930S                            Cleopatra Records    USA560872980
    Blue Sea
960 The Devil and the Deep   Cab Calloway            Top Hits of the 1930s                            Goldenalne Records
    Blue Sea
961 The Devil and the Deep   Cab Calloway            Top Hits Of The 1930S Vol. 4                     Master Classics      USA371185481
    Blue Sea
962 The Devil and the Deep   Cab Calloway            Top Hits Of The 1930s Vol. 4                     Master Classics      USA371185481
    Blue Sea
963 The Devil and the Deep   Cab Calloway & His      100 Vocal & Jazz Classics ‐ Vol. 2 (1928‐1931)   Stardust Records     USA371355489
    Blue Sea                 Orchestra
964 The Devil and the Deep   Carmen Mcrae;Ray        Vocal Jazz Classics                              Master Classics      USA371288948
    Blue Sea                 Bryant
965 The Devil and the Deep   Claude Williamson;Max   Essential Jazz Masters                           Master Classics      USA371184552
    Blue Sea                 Bennett; Stan Levey
966 The Devil and the Deep   Connie Kay;Eddie        No. 1 Classic Jazz & Swing Album                 Stardust Records     USA561180069
    Blue Sea                 Jones;Joe Newman
967 The Devil and the Deep   Connie Kay;Eddie        Soft Swingin' Jazz                               Master Classics      USA371223533
    Blue Sea                 Jones;Joe Newman
968 The Devil and the Deep   Donald Byrd             100 Trumpet Jazz Classics                        Stardust Records     USA371365891
    Blue Sea
969 The Devil and the Deep   Donald Byrd             The Very Best of Donald Byrd                     Master Classics      USA371036112
    Blue Sea
970 The Devil and the Deep   Eddy Duchin & His       50 All‐Time Greatest Hits                        Master Classics      USA371063942
    Blue Sea                 Orchestra
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 60 of 66 Page ID #:100


                                                                    Exhibit B


                                                   Infringement Chart
#        Composition                  Artist                              Album                 Imprint            ISRC
971 The Devil and the Deep   Eddy Duchin and His     50 All‐Time Greatest Hits          Master Classics        USA371063942
    Blue Sea                 Orchestra
972 The Devil and the Deep   Frankie Trumbauer       100 Swing & Big Band Classics      Master Classics        USA561052476
    Blue Sea
973 The Devil and the Deep   Frankie Trumbauer       100 Swing & Big Band Classics      Master Classics        USA561052476
    Blue Sea
974 The Devil and the Deep   Frankie Trumbauer       Swing & Jazz Essentials            Master Classics        USA370954233
    Blue Sea
975 The Devil and the Deep   Helen Forrest & Wally   World War II Golden Memories       Master Classics
    Blue Sea                 Stott & His Orchestra
976 The Devil and the Deep   Jackie Davis            100 Organ Classics                 Master Classics        USA371229606
    Blue Sea
977 The Devil and the Deep   Jackie Davis            100 Organ Classics                 Master Classics        USA371229606
    Blue Sea
978 The Devil and the Deep   Jackie Davis            Hammond Organ Classics             Cleopatra Records      USA371161396
    Blue Sea
979 The Devil and the Deep   Jimmy Deuchar           Essential Jazz Masters             Cleopatra Records      USA561002762
    Blue Sea
980 The Devil and the Deep   Jimmy Deuchar           Essential Jazz Masters             Master Classics        USA561002762
    Blue Sea
981 The Devil and the Deep   Joe Newman              Greatest Jazz Memories             Stereo Magic Records   QMBZ91394959
    Blue Sea
982 The Devil and the Deep   Joe Newman              The Best Of Jazz Lounge            Cleopatra Records      QMDA61475848
    Blue Sea
983 The Devil and the Deep   Joe Newman              The Ultimate Jazz Collection       Vintage Masters        USA561138851
    Blue Sea
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 61 of 66 Page ID #:101


                                                                     Exhibit B


                                                  Infringement Chart
#        Composition                     Artist                              Album                                  Imprint         ISRC
984 The Devil and the Deep   Joe Newman              The Ultimate Jazz Collection                        Vintage Masters Inc.
    Blue Sea
985 The Devil and the Deep   John Green & His        They Shoot Horses Don'T They? (Musical Highlights   Master Classics        USA371220193
    Blue Sea                 Orchestra               From The Original Soundtrack)
986 The Devil and the Deep   John Williams           Piano Essentials                                    Vintage Masters        USA561290928
    Blue Sea
987 The Devil and the Deep   John Williams           Piano Essentials                                    Vintage Masters Inc.   USA561290928
    Blue Sea
988 The Devil and the Deep   June Richmond           Jazz Masters In Paris                               Stardust               USA560814529
    Blue Sea
989 The Devil and the Deep   Lee Wiley               Sings Rodgers & Hart And Harold Arlen               Cleopatra Records      US6R21315339
    Blue Sea
990 The Devil and the Deep   Lee Wiley               Sings Rodgers & Hart and Harold Arlen               Master Classics        US6R21315339
    Blue Sea
991 The Devil and the Deep   Lee Wiley               The Very Best of Lee Wiley                          Vintage Masters        USA561446264
    Blue Sea
992 The Devil and the Deep   Lita Roza               Greatest Hits                                       Cleopatra Records      QM6XS1474094
    Blue Sea
993 The Devil and the Deep   Louis Armstrong & His   100 Vocal & Jazz Classics ‐ Vol. 3 (1932‐1934)      Stardust Records       USA371355615
    Blue Sea                 Orchestra
994 The Devil and the Deep   Mary Lou Williams       The Art of Mary Lou Williams                        Stardust Records       QMFME1304920
    Blue Sea
995 The Devil and the Deep   Mary Lou Williams       The Art of Mary Lou Williams                        Stardust Records       QMFME1304920
    Blue Sea
996 The Devil and the Deep   Matt Dennis             Essential Jazz Lounge                               Cleopatra Records      USA371197226
    Blue Sea
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 62 of 66 Page ID #:102


                                                                    Exhibit B


                                                  Infringement Chart
 #       Composition                   Artist                               Album                            Imprint         ISRC
997 The Devil and the Deep    Matt Dennis           Essential Jazz Lounge                         Master Classics        USA371197226
    Blue Sea
998 The Devil and the Deep    Med Flory             Essential Jazz Masters 1954‐1959              Vintage Masters Inc.
    Blue Sea
999 The Devil and the Deep    Mel Tormé             Ten Best                                      Stardust               USA560771385
    Blue Sea
1000 The Devil and the Deep   Paul Weston           Relaxing Moods & Sounds                       Stardust Records       QMFMG1304111
     Blue Sea
1001 The Devil and the Deep   Paul Weston           Relaxing Moods & Sounds                       Stardust Records
     Blue Sea
1002 The Devil and the Deep   Paul Weston & His     Greatest Hits                                 Cleopatra Records      USA560915785
     Blue Sea                 Orchestra
1003 The Devil and the Deep   Sonny Stitt           Essential Jazz Masters                        Cleopatra Records      USA561402839
     Blue Sea
1004 The Devil and the Deep   Sonny Stitt           Essential Jazz Masters                        Vintage Masters Inc.
     Blue Sea
1005 The Devil and the Deep   Stan Kenton           In Concert                                    Cleopatra Records      USA560964557
     Blue Sea
1006 The Devil and the Deep   Stan Kenton           In Concert                                    Stardust Records
     Blue Sea
1007 The Devil and the Deep   Stan Kenton           Ten Best                                      Stardust               USA560755007
     Blue Sea
1008 The Devil and the Deep   Stan Kenton           Ten Best                                      Stardust Records
     Blue Sea
1009 The Devil and the Deep   Teddy Wilson          Archive Of American Popular Music 1934‐1945   Master Classics        USA371056344
     Blue Sea
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 63 of 66 Page ID #:103


                                                                        Exhibit B


                                                    Infringement Chart
 #       Composition                   Artist                                 Album                        Imprint                   ISRC
1010 The Devil and the Deep   The Boswell Sisters       The Very Best of The Boswell Sisters       Master Classics Records       USA560915837
     Blue Sea
1011 The Devil and the Deep   The Claude Williamson     Essential Jazz Masters                     Master Classics               USA371184552
     Blue Sea                 Trio
1012 The Devil and the Deep   The Four Vagabonds        The Very Best of The Four Vagabonds        Goldenlane Records            USA371443624
     Blue Sea
1013 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                Stardust Records              USA371112340
     Blue Sea
1014 The Devil and the Deep   The Modern Jazz Quartet Jazz Classics                                Stardust Records              USA371112340
     Blue Sea
1015 The Devil and the Deep   Various Artists           Jazz & Swing Of The Century                Cleopatra Records             QMBZ91358347
     Blue Sea
1016 The Devil and the Deep   Various Artists           Ultimate Big Band & Swing Classics         Cleopatra Records             QMDA71336060
     Blue Sea
1017 The Devil and the Deep   Various Artists           World War Ii Golden Memories               Master Classics               USA371027680
     Blue Sea
1018 The Devil and the Deep   Willie "The Lion" Smith   The Very Best of Willie "The Lion" Smith   Master Classics
     Blue Sea
1019 The Devil and the Deep   Willie "The Lion" Smith   The Very Best of Willie "The Lion" Smith   Master Classics Records       USA371273060
     Blue Sea
1020 The Devil and the Deep   Willie The Lion Smith     The Very Best Of                           Master Classics
     Blue Sea
1021 The Eagle and Me                                   Bloomer Girl                               Classic Music International
1022 The Eagle and Me         Ben Webster;Carmen        Vocal Jazz Classics                        Master Classics               USA371288962
                              Mcrae
1023 The Eagle and Me         Shirley Horn              Embers & Ashes ‐ Songs Of Love Lost        Stardust Records              USA371464418
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 64 of 66 Page ID #:104


                                                                    Exhibit B


                                                  Infringement Chart
 #       Composition                     Artist                          Album                                Imprint                   ISRC
1024 The Eagle and Me        Shirley Horn           Embers & Ashes ‐ Songs Of Love Lost               Stardust Records              USA371464418
1025 The Eagle and Me        Shirley Horn           Vocal Jazz Greats                                 Vintage Masters               USA561139100
1026 The Eagle and Me        Shirley Horn           Vocal Jazz Greats                                 Vintage Masters Inc.          USA561139100
1027 The Eagle and Me        Various artists        Bloomer Girl                                      Classic Music International
1028 The Eagle and Me        Will Holt              Essential Masters                                 VINTAGE MASTERS INC.          USA371531449
1029 The Eagle and Me        Will Holt              Essential Masters                                 Vintage Masters Inc. (UK)
1030 The Farmer's Daughter   Joe Newman             Soft Swingin' Jazz                                Master Classics Records       USA371223533
1031 The Farmer's Daughter   Various artists        Bloomer Girl                                      Classic Music International
1032 The Rakish Young Man    Various artists        Bloomer Girl                                      Classic Music International
     With the Whiskahs
1033 Two Ladies in the Shade Ethel Azama            Exotic Dreams                                     Stardust Records              QMFMF1303535
     of De Banana Tree
1034 Two Ladies in the Shade Ethel Azama            Gone Surfing ‐ Ride Waves; Rock Out; Hang Ten     Cleopatra Records             QMFMF1402159
     of De Banana Tree
1035 Two Ladies in the Shade Ethel Azama            Kwanzaa                                           Holiday Classic Records       USA371626649
     of De Banana Tree
1036 Two Ladies in the Shade Ethel Azama            Latin Club Hits Tropical Pop Urban Latino Dance   Cleopatra Records             USV291497235
     of De Banana Tree
1037 Two Ladies in the Shade Ethel Azama            Music To Watch Girls Go By                        Master Classics               QMFME1398550
     of De Banana Tree
1038 Two Ladies in the Shade Ethel Azama            Rare Female Vocal Cuts                            Stardust Records              QMFMG1304087
     of De Banana Tree
1039 Two Ladies in the Shade Ethel Azama            Rare Female Vocal Cuts                            Stardust Records              QMFMG1304087
     of De Banana Tree
                             Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 65 of 66 Page ID #:105


                                                                  Exhibit B


                                                 Infringement Chart
 #        Composition                  Artist                            Album                                  Imprint                   ISRC
1040 Two Ladies in the Shade Ethel Azama           Ultimate Latin Beats ‐ Spanish Latino Brazilian Bossa Cleopatra Records            US6R21452972
     of De Banana Tree                             Nova & Exotic Music Of South & Central America
1041 Two Ladies in the Shade Josephine Premice     Calypso Essentials                                   Vintage Masers Inc.           USA561311367
     of De Banana Tree
1042 Two Ladies in the Shade Mark Murphy           Hawaiian Luau Party 2014                             Cleopatra Records             QMFMF1429977
     of De Banana Tree
1043 Two Ladies in the Shade Mark Murphy           Meet Mark Murphy The Singing M                       Stardust Records              QMFMF1310074
     of De Banana Tree
1044 Two Ladies in the Shade Mark Murphy           Vocal Jazz (The Very Best Of)                        Cleopatra Records             QMFME1496461
     of De Banana Tree
1045 Two Ladies in the Shade Various Artists       Hollywood Movie Stars Sing                           Cleopatra Records             USV291488058
     of De Banana Tree
1046 Welcome Hinger           Various artists      Bloomer Girl                                         Classic Music International
1047 What Good Does It Do? Don Elliot              Pure Retro Blues & Jazz                              Stardust Records              QMFMG1391459
1048 What Good Does It Do? Don Elliott             Essential Jazz Masters                               Master Classics               USA371166118
1049 What Good Does It Do? Don Elliott             Essential Jazz Masters                               Master Classics               USA371166118
1050 What Good Does It Do? Lena Horne              100 Vocal Classics                                   Classic Music International
1051 What Good Does It Do? Ricardo Montalban       Jamaica (Original 1957 Cast Recording)               Soundtrack Classics in        USA371417158
1052 What Good Does It Do? Tony Bennett            The Ultimate Live Performance                        Stardust Records              USA371450113
1053 What's Good About        James Shigeta        We Speak The Same Language                           Master Classics               USA371388165
     Goodbye?
1054 What's Good About        Nana Mouskouri       International Folk Songs                             Master Classics               US6R21347147
     Goodbye?
1055 When The Boys Come       Various artists      Bloomer Girl                                         Classic Music International
     Home
                              Case 2:20-cv-03952 Document 1-2 Filed 04/30/20 Page 66 of 66 Page ID #:106


                                                                        Exhibit B


                                                   Infringement Chart
 #        Composition                  Artist                                 Album                              Imprint                   ISRC
1056 When The Boys Come       Various artists           Bloomer Girl                                     Classic Music International
     Home
1057 When The Boys Come       Various artists           Bloomer Girl                                     Classic Music International
     Home
1058 Yankee Dollar            Josephine Premice         Jamaica (Original 1957 Cast Recording)           Soundtrack Classics           USA371417155
1059 Yankee Dollar            Lena Horne                100 Vocal Classics                               Classic Music International
1060 You Said It              Ben Selvin & His          The Very Best of Ben Selvin & His Orchestra      Master Classics               USA371080383
                              Orchestra
1061 You Said It              Ben Selvin and His        The Very Best of Ben Selvin & His Orchestra      Master Classics               USA371080383
                              Orchestra
1062 You Said It              Harold Arlen ‐ Red        Vintage Broadway Songs                           Vintage Masters               USA561336417
                              Nichols
1063 You Said It              Harold Arlen;Red Nichols Marilyn Miller ‐ Old Hollywood Jazz Era           Vintage Masters               USA561291459
1064 You Said It              Lee Wiley                 Sings Rodgers & Hart And Harold Arlen            Cleopatra Records             US6R21315343
1065 You Said It              Lee Wiley                 Sings Rodgers & Hart and Harold Arlen            Master Classics               US6R21315343
1066 You Said It              Lee Wiley                 The Very Best of Lee Wiley                       Vintage Masters               USA561446287
1067 You Said It              Maynard Ferguson          100 Jazz Classics                                Classic Music International
1068 You're A Builder Upper   Glen Gray & The Casa      100 Vocal & Jazz Classics ‐ Vol. 4 (1934‐1936)   Stardust Records              USA371355723
                              Loma Orchestra
1069 You're A Builder Upper   Julie Andrews             The Essential Collection                         Vintage Masters               USA561138950
